Exhibit 10.1
 
 
NUCLEAR INNOVATION NORTH AMERICA LLC,
NUCLEAR INNOVATION NORTH AMERICA INVESTMENTS LLC,
NINA TEXAS 3 LLC and
NINA TEXAS 4 LLC,
as Borrowers
 
$500,000,000
CREDIT AGREEMENT
Dated as of February 24, 2009
 
TOSHIBA AMERICA NUCLEAR ENERGY CORPORATION,
as Administrative Agent and as Collateral Agent

 

 
 

 



--------------------------------------------------------------------------------



 



                                      Page  
 
                    ARTICLE I   DEFINITIONS     1  
 
                        Section 1.01   Certain Defined Terms     1      
Section 1.02   Accounting Principles     17       Section 1.03   Interpretation
    17  
 
                    ARTICLE II   THE LOANS     18  
 
                        Section 2.01   The Loans     18       Section 2.02  
Borrowing Procedure     19       Section 2.03   Non-Receipt of Funds     20    
  Section 2.04   Lending Offices     20       Section 2.05   Evidence of
Indebtedness     21  
 
                    ARTICLE III   INTEREST AND FEES     21  
 
                        Section 3.01   Interest     21       Section 3.02  
Default Rate of Interest     22       Section 3.03   Fees     22      
Section 3.04   Computations     23       Section 3.05   Highest Lawful Rate    
23  
 
                    ARTICLE IV   REDUCTION OF COMMITMENTS; REPAYMENT; PREPAYMENT
    23  
 
                        Section 4.01   Extension of Maturity Date; Reduction or
Termination of the Commitments     23       Section 4.02   Repayment of the
Loans     24       Section 4.03   Prepayments     25       Section 4.04   Net
Payments     25  
 
                    ARTICLE V   YIELD PROTECTION AND ILLEGALITY     26  
 
                        Section 5.01   Compensation for Losses     26      
Section 5.02   Regulatory Changes     26       Section 5.03   Illegality     27
      Section 5.04   Obligation to Mitigate     27       Section 5.05  
Substitution of Lenders     28  
 
                    ARTICLE VI   PAYMENTS     28  
 
                        Section 6.01   Pro Rata Treatment     28      
Section 6.02   Payments     28       Section 6.03   Taxes     29      
Section 6.04   Non-Receipt of Funds     31       Section 6.05   Sharing of
Payments     32  
 
                    ARTICLE VII   CONDITIONS PRECEDENT     32  
 
                        Section 7.01   Conditions Precedent to the Initial Loans
    32       Section 7.02   Conditions Precedent to All Loans     34  

i



--------------------------------------------------------------------------------



 



                                      Page  
 
                    ARTICLE VIII   REPRESENTATIONS AND WARRANTIES     35  
 
                        Section 8.01   Organization and Powers     35      
Section 8.02   Authorization; No Conflict     36       Section 8.03   Binding
Obligation     36       Section 8.04   Consents     36       Section 8.05  
Title to Properties; Liens     37       Section 8.06   Litigation     37      
Section 8.07   Compliance with Environmental Laws     37       Section 8.08  
Investment Company Status     37       Section 8.09   ERISA     37      
Section 8.10   Subsidiaries and Other Equity Investments     38      
Section 8.11   Margin Regulations     38       Section 8.12   Taxes     38      
Section 8.13   Patents and Other Rights     38       Section 8.14   Insurance  
  38       Section 8.15   Financial Statements and Projections     39      
Section 8.16   Compliance with Laws, Etc     39       Section 8.17   Solvency  
  39       Section 8.18   Collateral     39       Section 8.19   Burdensome
Agreements     40  
 
                    ARTICLE IX   AFFIRMATIVE COVENANTS     40  
 
                        Section 9.01   Reporting Covenants     40      
Section 9.02   Preservation of Existence, Etc     43       Section 9.03  
Payment of Certain Obligations     44       Section 9.04   Maintenance of
Insurance     44       Section 9.05   Keeping of Records and Books of Account  
  44       Section 9.06   Inspection Rights     45       Section 9.07  
Compliance with Laws, Etc     45       Section 9.08   Licenses     45      
Section 9.09   Action Under Environmental Laws     45       Section 9.10   Use
of Proceeds     46       Section 9.11   Financing Plan     46       Section 9.12
  Reinvestment of Equity Proceeds     46       Section 9.13   Existing NINA
Credit Agreement     46       Section 9.14   Additional Guarantors and
Collateral     46       Section 9.15   Further Assurances and Additional Acts  
  47  
 
                    ARTICLE X   NEGATIVE COVENANTS     47  
 
                        Section 10.01   Indebtedness     47       Section 10.02
  Liens; Burdensome Agreements     49       Section 10.03   Change in Nature of
Business     49       Section 10.04   Restrictions on Fundamental Changes     49
      Section 10.05   Sales of Assets     50  

ii



--------------------------------------------------------------------------------



 



                                      Page       Section 10.06   Loans and
Investments     50       Section 10.07   Capital Expenditures     51      
Section 10.08   Sales and Leasebacks     51       Section 10.09   Restricted
Payments     52       Section 10.10   Amendments of Certain Documents     52    
  Section 10.11   Redemption of Subordinated Debt     53       Section 10.12  
Transactions with Related Parties     53       Section 10.13   ERISA     54  
 
                    ARTICLE XI   EVENTS OF DEFAULT     54  
 
                        Section 11.01   Events of Default     54      
Section 11.02   Effect of Event of Default     57  
 
                    ARTICLE XII   THE ADMINISTRATIVE AGENT     57  
 
                        Section 12.01   Authorization and Action     57      
Section 12.02   Limitation on Liability of the Administrative Agent; Notices;
Closing     58       Section 12.03   The Administrative Agent and Affiliates    
59       Section 12.04   Notice of Defaults     59       Section 12.05  
Non-Reliance on the Administrative Agent     59       Section 12.06  
Indemnification     60       Section 12.07   Delegation of Duties     60      
Section 12.08   Successor Administrative Agent     60       Section 12.09  
Collateral Matters     61       Section 12.10   The Administrative Agent May
File Proofs of Claim     61  
 
                    ARTICLE XIII   MISCELLANEOUS     62  
 
                        Section 13.01   Amendments and Waivers     62      
Section 13.02   Notices; Facsimile Copies     63       Section 13.03   No
Waiver; Cumulative Remedies     64       Section 13.04   Costs and Expenses;
Indemnification     65       Section 13.05   Right of Set-Off     66      
Section 13.06   Survival     66       Section 13.07   Lender Obligations Several
    67       Section 13.08   Co-Borrower Provisions     67       Section 13.09  
Benefits of Agreement     68       Section 13.10   Binding Effect; Assignment  
  69       Section 13.11   Governing Law     71       Section 13.12   Submission
to Jurisdiction     71       Section 13.13   Waiver of Jury Trial     71      
Section 13.14   Limitation on Liability     72       Section 13.15  
Confidentiality     72       Section 13.16   Entire Agreement     73      
Section 13.17   Payments Set Aside     73  

 



--------------------------------------------------------------------------------



 



                                      Page       Section 13.18   No Advisory or
Fiduciary Responsibility     73       Section 13.19   Severability     74      
Section 13.20   Counterparts     74       Section 13.21   USA PATRIOT Act Notice
    74       Section 13.22   Recourse     74  

 



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
Schedule 1
  Commitments and Pro Rata Shares
Schedule 2
  Administrative Agent’s Account; Lending Offices; Addresses for Notices
Schedule 7.01(d)(iv)
  Required Amendments to NINA’S Operating Agreement and the Limited Liability
Company Agreements of Other Borrowers
Schedule 8.05
  Real Property of Borrowers
Schedule 8.06
  Litigation
Schedule 8.10
  Subsidiaries and Equity Investments
Schedule 10.02(a)
  Existing Liens
Schedule 10.06(g)
  Existing Investments
Schedule 10.12(e)
  Affiliate Transaction Documents
 
   
EXHIBITS
   
 
   
Exhibit A
  Form of Assignment and Assumption
Exhibit B
  Form of Borrower Security Agreement
Exhibit C
  Form of Texas Genco Pledge Agreement
Exhibit D
  Form of Notice of Borrowing
Exhibit E-1
  Form of Legal Opinion (New York Law)
Exhibit E-2
  Form of Legal Opinion (Texas Law)
Exhibit F
  Form of Subsidiary Guaranty
Exhibit G
  Form of Subsidiary Security Agreement

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of February 24, 2009 (this “Agreement”), is
made among Nuclear Innovation North America LLC, a Delaware limited liability
company (“NINA”), Nuclear Innovation North America Investments LLC, a Delaware
limited liability company (“NINA Investments”), NINA Texas 3 LLC, a Delaware
limited liability company (“NINA3”), NINA Texas 4 LLC, a Delaware limited
liability company (“NINA4” and, together with NINA, NINA Investments and NINA3,
the “Borrowers” and each, a “Borrower”), each lender party hereto (each a
“Lender” and, collectively, the “Lenders”) and Toshiba America Nuclear Energy
Corporation, a Delaware corporation (“TANE”), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and as collateral agent
under the Collateral Agency Agreement referred to below (in such capacity, the
“Collateral Agent”).
WITNESSETH:
     WHEREAS, certain of the Borrowers have entered into the EPC Contract (as
defined in Section 1.01) with TANE and certain other parties, pursuant to which
TANE, as contractor thereunder (the “Contractor”), has agreed with the Owners
(as defined in Section 1.01) to design, engineer, procure equipment for and
construct a two-unit advanced boiling water reactor nuclear power plant;
     WHEREAS, pursuant to the terms of the EPC Contract, the Borrowers have
agreed to purchase from the Contractor the Equipment and Materials (as defined
in Section 1.01) in accordance with the terms of the EPC Contract; and
     WHEREAS, in order to facilitate the foregoing, the Borrowers have requested
the Lenders and the Agents (and the Lenders and the Agents have agreed, upon the
terms and subject to the conditions set forth in this Agreement) to make
available to the Borrowers a credit facility in an aggregate principal amount
equal to $500,000,000 and perform certain other functions in connection
therewith.
     Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings:
     “Administrative Agent” has the meaning set forth in the introduction to
this Agreement.
     “Administrative Agent’s Account” means the account of the Administrative
Agent set forth on Schedule 2 or such other account as the Administrative Agent
from time to time shall designate in a written notice to the Borrowers and the
Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

1



--------------------------------------------------------------------------------



 



     “Affiliate” means any Person which, directly or indirectly, controls, is
controlled by or is under common control with another Person. For purposes of
the foregoing, “control,” “controlled by” and “under common control with” with
respect to any Person shall mean the possession, directly or indirectly, of the
power (i) to vote 10% or more of the securities having ordinary voting power of
the election of the board of directors (or such other similar governing body
with respect to Persons that are not corporations) of such Person, or (ii) to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.
     “Agent” means each of the Collateral Agent and the Administrative Agent.
     “Applicable Margin” means (i) if no Rating Agency has issued a rating of
the long-term indebtedness of the Project (the “Rating”), 2.00% per annum; and
(ii) on and after the date on which any Rating Agency has first issued a Rating,
a per annum rate determined in accordance with the following pricing grid based
upon such Rating (or upon any other Rating issued by any other Rating Agency):

      Rating   Applicable Margin
Level 1: A- or above
  1.00%
Level 2: BBB+, BBB or BBB-
  2.00%
Level 3: BB+, B or BB-
  3.00%
Level 4: B+ or below
  4.00%

Any increase or decrease in the Applicable Margin resulting from a change in the
Rating shall become effective as of the first Business Day immediately following
the date on which a change in the Rating is announced.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required hereby), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent with
the consent of the Borrowers (which consent shall not unreasonably be withheld
or delayed).
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
     “Availability Period” means, for any Borrowing, the period from and
including the date on which the conditions set forth in Sections 7.01 and 7.02
are first satisfied, until and excluding the earlier to occur of (i) Maturity
Date for such Borrowing and (ii) the date on which the DOE Application is
rejected.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”

2



--------------------------------------------------------------------------------



 



     “Borrower” and “Borrowers” have the meaning set forth in the introduction
to this Agreement.
     “Borrower Purchase Price” means, with respect to the Equipment and
Materials specified in an Equipment Purchase Approval and which will be paid for
in part with the proceeds of any Borrowing, the total amount payable by the
Borrowers pursuant to all Contractor Invoices issued and to be issued for such
Equipment and Materials, which (unless otherwise agreed to by the Majority
Lenders) shall in any event equal the amount of the Purchase Price for such
Equipment and Materials minus the amount of the CPS Purchase Price in respect
thereof.
     “Borrower Security Agreement” means that certain security agreement to be
executed by the Borrowers and the Collateral Agent substantially in the form of
Exhibit B.
     “Borrowing” means a borrowing consisting of a Loan or simultaneous Loans
made or deemed made at any one time by the Borrowers from the Lenders pursuant
to Article II.
     “Business Day” means a day (i) other than Saturday or Sunday, and (ii) on
which commercial banks are open for business in Houston, Texas, New York, New
York and Tokyo, Japan and, if such day relates to any Loan, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
     “Business Plan” means, (i) initially, the budget and financing plan of the
Project for the fiscal year ending December 31, 2008, and (ii) during any fiscal
year thereafter, the annual budget and financing plan of the Project for such
fiscal year, in each case, as approved by the board of managers of NINA from
time to time.
     “Capital Lease” means, for any Person, any lease of property (whether real,
personal or mixed) which, in accordance with GAAP, would, at the time a
determination is made, be required to be recorded as a capital lease in respect
of which such Person is liable as lessee.
     “Collateral” means the property described in the Collateral Documents, and
all other property now existing or hereafter acquired, which in each case may at
any time be or become subject to a Lien in favor of the Collateral Agent or the
Lenders pursuant to the Collateral Documents or otherwise, in each case securing
the payment and performance of any Obligations, and which in no event shall
include any Excluded Asset.
     “Collateral Agency Agreement” means that certain Collateral Agency
Agreement, dated as of the date hereof, between the Lenders and TANE, as
collateral agent for the secured parties from time to time party thereto.
     “Collateral Agent” has the meaning set forth in the introduction to this
Agreement.
     “Collateral Documents” means each Security Agreement, the Collateral Agency
Agreement and any other agreement pursuant to which any Lien on Collateral is
perfected (or purported to be perfected), tenant subordination agreements with
respect to any real property on which any Collateral is located, and all control
agreements, financing statements, fixture filings, patent, trademark and
copyright security agreements, acknowledgments and other material filings,
documents and agreements made or delivered pursuant thereto.

3



--------------------------------------------------------------------------------



 



     “Commitment” means, when used with reference to any Lender at any time, the
amount then set forth opposite the name of such Lender on Schedule 1, or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as from time to time reduced pursuant to Section 4.01, or, where the context so
requires, the obligation of such Lender to make Loans up to such amount on the
terms and conditions set forth in this Agreement.
     “Common Facilities” has the meaning set forth in the EPC Contract.
     “Contractor” has the meaning set forth in the recitals to this Agreement.
     “Contractor Invoice” means an invoice from the Contractor to the Owners (or
STPNOC, on behalf of the Owners) pursuant to which a Borrower (or STPNOC, on
behalf of a Borrower) shall pay its portion of the Purchase Price of any
Equipment and Materials.
     “CPS” means The City of San Antonio, Texas, acting by and through the City
Public Service Board, a Texas municipal utility.
     “CPS Purchase Price” means, with respect to any Equipment and Materials
specified in any Equipment Purchase Approval and which will be paid for in part
with the proceeds of any Borrowing, the portion of the Purchase Price for such
Equipment and Materials that is payable by CPS.
     “Credit Parties” means each Borrower, each Guarantor and Texas Genco.
     “Default” means an Event of Default or an event or condition which with
notice or lapse of time or both would constitute an Event of Default.
     “Default Rate” means a rate of interest equal to 2.00% per annum.
     “Defaulting Lender” means any Lender that (i) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder unless such failure has
been cured, (ii) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute or
unless such failure has been cured, or (iii) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.
     “DOE” means the U.S. Department of Energy.
     “DOE Application” means the application for a loan guaranty under Title
XVII of the Energy Policy Act of 2005 (22 U.S.C. 16511-16514) from the DOE with
respect to financing for Unit 3 and/or Unit 4, including the Part I application
submitted by NINA on July 31, 2008, the Part II application submitted by NINA on
October 14, 2008, and all supporting materials or information submitted in
writing to DOE in connection therewith.
     “Dollars” and the sign “$” each means lawful money of the United States.
     “Eligible Assignee” has the meaning set forth in Section 13.10.

4



--------------------------------------------------------------------------------



 



     “Environmental Laws” means any and all federal, state, local, laws,
statutes, regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements with a Governmental
Authority or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.
     “EPC Contract” means that certain Master Engineering, Procurement and
Construction Agreement, dated as of February 24, 2009, among the Owners,
executed by STPNOC as agent of the Owners, and the Contractor.
     “Equipment and Materials” has the meaning set forth in the EPC Contract.
     “Equipment Purchase Approval” has the meaning set forth in the EPC
Contract.
     “ERISA” means the Employee Retirement Income Security Act of 1974,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.
     “ERISA Affiliate” means each trade or business under “common control” with
any Credit Party, within the meaning of Section 4001(a)(14) of ERISA.
     “ERISA Event” means: (i) a reportable event as defined in Section 4043 of
ERISA with respect to a Pension Plan, excluding, however, such events as to
which the PBGC by regulation has waived the notice requirement; (ii) a
withdrawal by any Credit Party or any ERISA Affiliate from a Pension Plan or the
termination of any Pension Plan resulting in liability under Sections 4063 or
4064 of ERISA; (iii) the withdrawal of any Credit Party or any ERISA Affiliate
in a complete or partial withdrawal (within the meaning of Section 4203 and 4205
of ERISA) from any Multiemployer Plan if there is any liability therefore, or
the receipt by any Credit Party or any ERISA Affiliate of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (iv) the filing of a notice of intent to
terminate in a non-standard termination, the treatment of a plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(v) the imposition of liability on any Credit Party or ERISA Affiliate pursuant
to Sections 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vi) the failure by any Credit Party or any ERISA Affiliate to
make any required contribution to a Pension Plan, or the failure to meet the
minimum funding standard of Section 412 of the Internal Revenue Code with
respect to any Pension Plan (whether or not waived in accordance with Section
412(d) of the Internal Revenue Code) or the failure to make by its due date a
required installment under Section 412(m) of the Internal Revenue Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (vii) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Internal Revenue Code with respect to any Pension Plan;
(viii) receipt from the IRS of notice of the failure of any Pension Plan
intended to qualify under Section 401(a) of the Internal Revenue Code to so
qualify, or the failure of any trust forming part of any such Pension Plan to
fail to qualify for exemption from taxation under Section 501(a) of the Internal
Revenue Code; or (ix) the imposition of any lien on any of the rights,
properties or assets of any Credit Party or any ERISA

5



--------------------------------------------------------------------------------



 



Affiliate, in either case pursuant to Title I or IV of ERISA or to
Section 401(a)(29) or 412 of the Internal Revenue Code.
     “Eurodollar Rate” means for each Interest Period for each Loan (i) the rate
of interest per annum reasonably determined by the Administrative Agent to be
the offered rate appearing on the Telerate Page (as defined below) for Dollar
deposits having a maturity comparable to such Interest Period, at approximately
11:00 A.M. (London time) two Business Days prior to the commencement of such
Interest Period, or (ii) if the rate referenced in the preceding clause (i) does
not appear on such page or service or such page or service shall not be
available, the rate of interest per annum equal to the rate reasonably
determined by the Administrative Agent to be the offered rate on such other page
or other service that displays an average British Bankers Association Interest
Settlement Rate for Dollar deposits (for delivery on the first day of such
Interest Period) having a maturity comparable to such Interest Period, at
approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period, or (iii) if the rates referenced in the
preceding clauses (i) and (ii) are not available, the rate of interest per annum
reasonably determined by the Administrative Agent to be the rate at which
deposits in Dollars would be offered by Sumitomo Mitsui Banking Corporation or
Mizuho Corporate Bank, Ltd. to major banks in the interbank eurodollar market
where the eurodollar funding operations of Sumitomo Mitsui Banking Corporation
or Mizuho Corporate Bank, Ltd., as applicable, are customarily conducted, at
approximately 11:00 A.M. (London time), two Business Days before the first day
of such Interest Period, in an amount substantially equal to the proposed
Borrowing. As used in this definition, “Telerate Page” means the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period).
     “Event of Default” has the meaning set forth in Section 11.01.
     “Event of Loss” means with respect to any asset of any Borrower or its
Subsidiaries any of the following: (i) any loss, destruction or damage of such
asset; (ii) any pending institution of any proceedings for the condemnation or
seizure of such asset or of any right of eminent domain by a Governmental
Authority or lawfully brought by any other Person; or (iii) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise by a Governmental Authority or lawfully conducted by any other Person,
of such asset, or confiscation of such asset or requisition of the use of such
asset.
     “Excluded Assets” has the meaning set forth in the Borrower Security
Agreement.
     “Excluded NINA Subsidiary” means any (i) direct Subsidiary of NINA formed
or acquired after the date hereof not in violation of the terms hereof,
(A) which Subsidiary does not hold, directly or indirectly, any equity interest
in any Borrower, the Project or the Existing Plant or any property comprising
the same and (B) the business purpose and operations of which do not directly
relate to the Project, the Existing Plant or any property comprising the same or
directly related thereto, or the business and operations of any Borrower (other
than NINA) and (ii) any Subsidiary of any direct Subsidiary referred to in
clause (i), provided that such Subsidiary also satisfies the requirements of
clauses (i)(A) and (i)(B) above; provided, however, that a Subsidiary of NINA
will not be deemed to have failed to satisfy the foregoing requirements solely
because it directly or indirectly owns an interest in facilities that constitute

6



--------------------------------------------------------------------------------



 



“shared facilities” between Unit 3 and Unit 4, on the one hand, and the Existing
Plant or any other units existing or to be developed at the “South Texas
Project” site, on the other hand.
     “Existing NINA Credit Agreement” means that certain Revolving Working
Capital Facility Agreement, dated as of April 18, 2008 (as amended), among NINA,
as borrower, the lenders party thereto, The Royal Bank of Scotland plc, as
administrative agent, collateral agent and issuing bank, and Wells Fargo Bank,
N.A. as depository and securities intermediary.
     “Existing Plant” means the “Existing Plant”, as defined in the EPC
Contract; provided that, for the avoidance of doubt, the “Existing Plant” shall
not be deemed to include any development rights with respect to additional
nuclear units (i.e., other than Unit 3 or Unit 4) at the “South Texas Project”
site.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%), as determined by the
Administrative Agent, equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for any day of determination (or if such
day of determination is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it.
     “Foreign Lender” has the meaning set forth in Section 6.03(d).
     “FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.
     “GAAP” means generally accepted accounting principles in the U.S. as in
effect from time to time.
     “Governmental Authority” means any federal, state, local or other
governmental department, commission, board, bureau, agency, central bank, court,
tribunal or other instrumentality or authority, domestic or foreign, exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
     “Guarantor” means (i) each Restricted Subsidiary and (ii) any other Person
at any time providing a Guaranty.
     “Guarantor Documents” means each Guaranty and all other documents,
agreements and instruments delivered to any Agent or the Lenders under or in
connection with such Guaranty.
     “Guaranty” means any guaranty at any time made by any other Person in favor
of any Agent or Lender with respect to the Obligations.
     “Guarantee Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of that Person guaranteeing any
Indebtedness (the “primary

7



--------------------------------------------------------------------------------



 



obligations”) of another Person (the “primary obligor”), including any (a)
obligation of that Person (i) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (ii) to advance or provide funds (A) for the payment or discharge
of any such primary obligation, or (B) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (iv) in connection with any synthetic lease or other similar off
balance sheet lease transaction, or (v) otherwise to assure or hold harmless the
holder of any such primary obligation against loss in respect thereof, and
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided, however, that standard
contractual indemnities not related to Indebtedness shall not be considered
Guarantee Obligations. The amount of any Guarantee Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee Obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.
     “Hazardous Substances” means any explosive or radioactive substances or
wastes and any toxic or hazardous substances, materials, wastes, contaminants or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances defined or listed as “hazardous
substances,” “hazardous materials,” “hazardous wastes” or “toxic substances” (or
similarly identified), regulated under or forming the basis for liability under
any applicable Environmental Law.
     “IRS” means the Internal Revenue Service, or any successor thereto.
     “Indebtedness” means, for any Person: (i) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property or services;
(ii) all obligations evidenced by notes, bonds, debentures or similar
instruments; (iii) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property); (iv) all obligations under Capital Leases and Synthetic Lease
Obligations; (v) all reimbursement or other obligations of such Person under or
in respect of letters of credit and bankers acceptances, and all net obligations
in respect of Swap Contracts in an amount equal to the Swap Termination Values
thereof; (vi) all reimbursement or other obligations of such Person in respect
of any bank guaranties, shipside bonds, surety bonds and similar instruments
issued for the account of such Person or as to which such Person is otherwise
liable for reimbursement of drawings or payments; (vii) all Guarantee
Obligations; (viii) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any preferred equity
interest in such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and (ix) all of the foregoing types of Indebtedness of another Person
secured by any Lien upon or in property owned by the Person for

8



--------------------------------------------------------------------------------



 



whom indebtedness is being determined, whether or not such Person has assumed or
become liable for the payment of such Indebtedness of such other Person (which,
for the purpose of calculating any amount of Indebtedness, shall equal the
amount of the fair market value of such property owned by the Person providing
the Lien). For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or otherwise is an entity the liabilities of which
do not constitute liabilities of the joint venturer) in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person (subject only to recourse exceptions acceptable to
the Majority Lenders). The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
     “Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.
     “Interest Payment Date” means a date specified for the payment of interest
pursuant to Section 3.01(c).
     “Interest Period” means, with respect to any Loan, the period determined in
accordance with Section 3.01(b) applicable thereto.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, including
(unless the context otherwise requires) any rules or regulations promulgated
thereunder.
     “Investment” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of (i) loans or advances to, or guarantees of the obligations of, or
(ii) capital contributions to, or purchases or other acquisitions for
consideration of Indebtedness of, equity interests in, other securities of, or
all or substantially all of the assets (or assets constituting a business unit)
of, such other Person, in each case to the extent, and together with all items
that are or would be, classified as investments on a balance sheet prepared in
accordance with GAAP. Except as otherwise provided in this Agreement, the amount
of an Investment will be determined at the time the Investment is made and
without giving effect to subsequent changes in value.
     “Lender” and “Lenders” each has the meaning set forth in the introduction
to this Agreement.
     “Lending Office” has the meaning set forth in Section 2.04.
     “Lien” means any mortgage, deed of trust, pledge, security interest,
assignment as collateral, deposit arrangement, charge or encumbrance, lien
(statutory or other), or other preferential arrangement in the nature of a
security interest (including any conditional sale or

9



--------------------------------------------------------------------------------



 



other title retention agreement or any financing lease having substantially the
same economic effect as any of the foregoing).
     “Loan Documents” means this Agreement, the Collateral Documents, each
Guaranty, each Guarantor Document, each Subordination Agreement and all other
certificates, documents, agreements and instruments delivered to the
Administrative Agent and the Lenders under or in connection with this Agreement.
For the avoidance of doubt, the EPC Contract and the agreements entered into in
accordance therewith for the design, engineering, procurement and construction
of the Project are not Loan Documents.
     “Loans” has the meaning set forth in Section 2.01(a).
     “Majority Lenders” means, at any time, Lenders holding at least 50% of then
aggregate unpaid principal amount of the Loans, or, if no such principal amount
is then outstanding, Lenders having at least 50% of the aggregate Commitments at
such time; provided that the Commitment of, and the portion of the Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.
     “Material Adverse Effect” means a material adverse effect upon (i) the
business, assets, properties, liabilities (actual or contingent), operations or
condition (financial or otherwise) of the Borrowers and the Guarantors, taken as
a whole, or (ii) the nuclear industry in the U.S., in a manner
disproportionately more adverse to the Borrowers than to other participants in
such industry.
     “Maturity Date” means (i) with respect to any Unit 3 Borrowing, the
earliest to occur of (A) February 24, 2012, as such date may be extended
pursuant to Section 4.01(a), (B) the Full Notice to Proceed Date (as defined in
the EPC Contract) for Unit 3, and (C) the date on which Work (as defined in the
EPC Contract) with respect to Unit 3 is terminated (other than as a result of a
“Contractor Event of Default”, as defined in the EPC Contract), and (ii) with
respect to any Unit 4 Borrowing the earliest to occur of (A) February 24, 2012,
as such date may be extended pursuant to Section 4.01(a), (B) the Full Notice to
Proceed Date (as defined in the EPC Contract) for Unit 4 and (C) the date on
which Work with respect to Unit 4 is terminated (other than as a result of a
“Contractor Event of Default”, as defined in the EPC Contract).
     “Multiemployer Plan” means a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) to which any Credit Party or any ERISA Affiliate is
making, or is obligated to make contributions.
     “Net Cash Proceeds” means when used in respect of any issuance of any debt
or equity securities of, or incurrence of any Indebtedness for borrowed money
by, any Borrower or any Restricted Subsidiary thereof, the gross proceeds
thereof in cash received by such Borrower or such Subsidiary, as and when
received, net of any and all taxes (federal, state, local, foreign or otherwise)
and fees, commissions, costs and other expenses incurred or reasonably expected
to be incurred by such Borrower or Subsidiary in connection therewith.
     “NINA” has the meaning set forth in the introduction to this Agreement.

10



--------------------------------------------------------------------------------



 



     “NINA’s Operating Agreement” means the “Operating Agreement” as defined in
the Texas Genco Pledge Agreement.
     “Non-U.S. Subsidiary” means any Subsidiary (i) that is a Person organized
under the laws of a jurisdiction other than the United States, any state thereof
or the District of Columbia, or (ii) that is exclusively a holding company of
equity interests in Persons included in clause (i) above.
     “Notice of Borrowing” has the meaning set forth in Section 2.02(a).
     “Notice of Prepayment” has the meaning set forth in Section 4.03(c).
     “NINA3” has the meaning set forth in the introduction to this Agreement.
     “NINA4” has the meaning set forth in the introduction to this Agreement.
     “NINA Investments” has the meaning set forth in the introduction to this
Agreement.
     “NRC” means the United States Nuclear Regulatory Commission, or any
successor thereto.
     “NRG” means NRG Energy Inc., a Delaware corporation.
     “NRG Debt Documents” means, collectively, (i) the Second Amended and
Restated Credit Agreement dated as of June 8, 2007 among NRG, Citicorp North
America Inc., as administrative agent, and the lenders and other Persons party
thereto or (ii) any “Note” under and as defined in that certain Base Indenture,
dated as of February 2, 2006, by and between NRG and Law Debenture Trust Company
of New York, as trustee, or any supplemental indenture thereto, in each case, as
amended, restated, refinanced and otherwise modified from time to time.
     “Obligations” means the indebtedness, liabilities and other obligations of
the Credit Parties to any Agent or any Lender under or in connection with the
Loan Documents, including all Loans, all interest accrued thereon (including
interest that accrues after the commencement by or against any Credit Party or
any other Person of any Insolvency Proceeding naming any such Person as the
debtor in such proceeding), all fees due under this Agreement and all other
amounts payable by the Borrowers to any Agent or any Lender hereunder or in
connection herewith, whether now or hereafter existing or arising, and whether
due or to become due, absolute or contingent, liquidated or unliquidated,
determined or undetermined.
     “Operating Lease” means, for any Person, any lease of any property of any
kind by that Person as lessee which is not a Capital Lease or a Synthetic Lease
Obligation.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutional documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the articles of formation and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed

11



--------------------------------------------------------------------------------



 



in connection with its formation with the applicable Governmental Authority in
the jurisdiction of its formation, in each case as amended from time to time.
     “Owners” means, collectively, NINA3, NINA4, CPS and any other Person that
may hold any direct ownership interest in the Project.
     “Participant” has the meaning set forth in Section 13.10(b).
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Pension Plan” means an employee benefit plan (as defined in Section 3(3)
of ERISA) other than a Multiemployer Plan (i) that is maintained or sponsored by
any Credit Party or any ERISA Affiliate, to which any Credit Party or any ERISA
Affiliate is obligated to make contributions or with respect to which any Credit
Party or any ERISA Affiliate has any outstanding liability, and (ii) that is
subject to Section 412 of the Internal Revenue Code, Section 302 of ERISA or
Title IV of ERISA.
     “Permitted Cash Equivalent Investments” means any investments in cash, cash
equivalents and other short term marketable debt securities and similar
investments, in each case owned or acquired in accordance with the Borrowers’
investment policy as from time to time in effect.
     “Permitted Liens” means:
          (i) Liens in favor of the Lenders or the Collateral Agent (for the
benefit of the Lenders and Agents) to secure the Obligations;
          (ii) the existing Liens listed in Schedule 10.02(a) or incurred in
connection with the extension, renewal or refinancing of the Indebtedness or
other obligation secured by such existing Liens to the extent such extension,
renewal or refinancing is not prohibited hereunder, provided that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness or other obligation
being extended, renewed or refinanced does not increase; provided, however, that
the Liens listed in clauses 1 through 4 of such Schedule shall cease to be
Permitted Liens one Business Day after the date of the initial Borrowing
hereunder;
          (iii) Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings and which are adequately reserved for in accordance with GAAP;
          (iv) Liens of materialmen, mechanics, warehousemen, carriers or
employees or other like Liens arising in the ordinary course of business and
securing obligations either not delinquent or being contested in good faith by
appropriate proceedings which are adequately reserved for in accordance with
GAAP and which do not in the aggregate materially impair the use or value of the
applicable property or risk loss or forfeiture of title thereto;
          (v) Liens consisting of cash deposits to secure (A) the payment of
worker’s compensation, unemployment insurance or other social security benefits
or obligations

12



--------------------------------------------------------------------------------



 



or (B) the performance of bids, trade contracts, leases (other than Capital
Leases), public or statutory obligations, surety or appeal bonds or other
obligations of a like nature incurred in the ordinary course of business (other
than for indebtedness or any Liens arising under ERISA);
          (vi) statutory landlord’s Liens under leases to which any Borrower or
any Subsidiary thereof is a party;
          (vii) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution;
          (viii) Liens on cash and Permitted Cash Equivalent Investments
(i) deposited by any Borrower or Restricted Subsidiary thereof in accounts with
or on behalf of futures contract brokers to secure Indebtedness under Permitted
Swap Contracts or (ii) deposited or delivered by any Borrower or Restricted
Subsidiary thereof as collateral to a Permitted Swap Contract counterparty or
issuer of surety bonds or letters of credit issued to support obligations of a
Borrower or Restricted Subsidiary thereof that are incurred in the ordinary
course of business;
          (ix) Liens, on property described in Section 10.01(i), securing
Indebtedness described in Section 10.01(i);
          (x) Liens, on Shared Collateral (as defined in the form of Borrower
Security Agreement attached hereto as Exhibit B), securing Indebtedness
described in Section 10.01(f);
          (xi) survey exceptions, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;
          (xii) Liens arising from UCC financing statements filed on a
precautionary basis in respect of operating leases intended by the parties to be
true leases (other than any such leases entered into in violation of this
Agreement);
          (xiii) non-exclusive licenses of patents, trademarks, copyrights or
other intellectual property rights;
          (xiv) leases, licenses or other agreements pursuant to which any
Borrower or any Subsidiary thereof conveys or grants any Person a leasehold
estate in, or the right to use or occupy, any real property or portion thereof,
which do not materially impair the current use or value of the applicable
property or risk the loss of forfeiture thereto;
          (xv) Liens (including judgment Liens) arising in connection with legal
proceedings not constituting an Event of Default under Section 11.01(h); and

13



--------------------------------------------------------------------------------



 



          (xvi) Liens on any equity interests in any Excluded NINA Subsidiary or
in any assets thereof.
     “Permitted Swap Contracts” means Swap Contracts entered into by any
Borrower or Restricted Subsidiary thereof in accordance with a hedging policy or
transaction approved by NINA’s board of managers (including the manager
appointed by TANE).
     “Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization or any other entity
of whatever nature or any Governmental Authority.
     “Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan or a Pension Plan which is maintained or
sponsored by any Credit Party or any Subsidiary thereof or with respect to which
any Credit Party or Subsidiary thereof has any outstanding liability.
     “Pro Rata Share” means, as to any Lender at any time, the percentage
equivalent (expressed as a decimal) at such time of such Lender’s Commitments
divided by the combined Commitments of all Lenders (or, if all Commitments have
been terminated, the aggregate principal amount of such Lender’s Loans divided
by the aggregate principal amount of the Loans then held by all Lenders). The
initial Pro Rata Share of each Lender is set forth opposite such Lender’s name
in Schedule 1 under the heading “Pro Rata Share” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
     “Project” has the meaning set forth in the EPC Contract.
     “Purchase Price” means, with respect to any Equipment and Materials
specified in an Equipment Purchase Approval and which will be paid for in part
with the proceeds of any Borrowing, the total amount payable by the Borrowers,
CPS, any other Owner and any of their Affiliates pursuant to all Contractor
Invoices issued and to be issued for such Equipment and Materials.
     “Rating Agency” means each or any of Fitch Ratings, Inc., Moody’s Investors
Service, Inc. and Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor to any of the foregoing.
     “Regulation D” means Regulation D of the FRB.
     “Regulatory Change” has the meaning set forth in Section 5.02.
     “Related Person” has the meaning set forth in Section 12.06.
     “Responsible Officer” means, with respect to any Person, the chief
executive officer, the president, the chief financial officer, the controller,
the treasurer or the general counsel of such Person, or any other senior officer
of such Person having substantially the same authority and responsibility; or,
with respect to compliance with financial covenants, the chief financial
officer, the controller or the treasurer of any such Person, or any other senior
officer of such Person involved principally in the financial administration or
controllership function of such Person and

14



--------------------------------------------------------------------------------



 



having substantially the same authority and responsibility. Any document
delivered hereunder that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
     “Restricted Payments” has the meaning set forth in Section 10.09.
     “Restricted Subsidiary” means each Subsidiary of each Borrower, other than
(i) any other Borrower and (ii) any Excluded NINA Subsidiary.
     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     “Security Agreement” means the Borrower Security Agreement, the Texas Genco
Pledge Agreement and any other agreement (including any deed of trust) pursuant
to which any Credit Party provides (or purports to provide) a Lien on its assets
in favor or for the benefit of any Lender or the Collateral Agent (for the
benefit of the Lenders and Agents and other “Secured Parties” identified
therein) in respect of the Obligations.
     “Solvent” means, as to any Person at any time, that (i) the fair value of
the property of such Person is greater than the amount of such Person’s
liabilities (including contingent liabilities) as such value is established and
liabilities evaluated for purposes of Section 101(32) of the Bankruptcy Code;
(ii) the present fair saleable value of the property of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (iii) such Person is
able to realize upon its property and pay its debts and other liabilities
(including contingent liabilities) as they mature in the normal course of
business; (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature; and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital. For
purposes of this definition, contingent liabilities shall be valued in good
faith, as of the calculation date, by the Chief Financial Officer of the
relevant Person (or other officer of such Person qualified to make such
calculation and acceptable to the Majority Lenders) at the amount which, in
light of all the facts and circumstances existing at such time, represents the
amount which would reasonably be expected to become an actual matured liability.
     “Specific License” means a license that is issued to a named person upon
application filed pursuant to regulations issued by the NRC.
     “STPNOC” means STP Nuclear Operating Company, a Texas nonprofit company.
     “Subordinated Debt” means any Indebtedness of any Borrower or any
Subsidiary thereof, which is subject to a Subordination Agreement.
     “Subordination Agreement” means any subordination agreement with respect to
any Indebtedness of any Borrower, or any Subsidiary thereof, at any time
contractually subordinated to the Obligations in right of payment and exercise
of remedies against the applicable Borrower and Subsidiary and the Collateral,
among the applicable Borrower, the applicable creditor(s) and

15



--------------------------------------------------------------------------------



 



the Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent and the Majority Lenders.
     “Subsidiary” means any corporation, association, partnership, joint venture
or other business entity of which more than 50% of the voting stock or other
equity interest is owned directly or indirectly by any Person or one or more of
the other Subsidiaries of such Person or a combination thereof.
     “Swap Contract” means with respect to any specified Person (i) any and all
rate swap transactions (whether from fixed to floating or from floating to
fixed), basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, (ii) other
agreements or arrangements designed to manage interest rates or interest rate
risk, (iii) other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates, (iv) agreements (including each
confirmation entered into pursuant to any master agreement) providing for swaps,
caps, collars, puts, calls, floors, futures, options, spots, forwards, or hedges
of, any energy, generation capacity or fuel, or any other energy related
commodity or service, any emissions credit, price or price indices for any such
commodities or any other similar derivative agreements and (v) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any such obligations or liabilities under any master agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (i) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (ii) for any
date prior to the date referenced in the foregoing clause (i) the amount(s)
determined as the mark-to-market value(s) for such Swap Contracts, as determined
by the Borrowers based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include any Lender or any Affiliate of any Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (i) a so-called synthetic, off-balance sheet or tax retention lease, or
(ii) an agreement for the use or possession of property creating obligations
that do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
     “Taxes” has the meaning set forth in Section 6.03.

16



--------------------------------------------------------------------------------



 



     “Texas Genco” means Texas Genco Holdings, Inc., a Texas corporation.
     “Texas Genco Pledge Agreement” means that certain pledge agreement to be
executed by Texas Genco in favor of the Collateral Agent (for the benefit of the
Lenders and Agents) substantially in the form of as Exhibit C.
     “UCC” means the Uniform Commercial Code of the jurisdiction the law of
which governs the Loan Document in which such term is used or the attachment,
perfection or priority of the Lien on any Collateral.
     “Unit 3” has the meaning set forth in the EPC Contract.
     “Unit 3 Borrowing” means any Borrowing the proceeds of which shall be used
to procure Equipment and Materials comprising a portion of Unit 3 or the Common
Facilities.
     “Unit 4” has the meaning set forth in the EPC Contract.
     “Unit 4 Borrowing” means any Borrowing the proceeds of which shall be used
to procure Equipment and Materials comprising a portion of Unit 4.
     “United States” and “U.S.” each means the United States of America.
     Section 1.02 Accounting Principles.
          (a) Accounting Terms. Unless otherwise defined or the context
otherwise requires, all accounting terms not expressly defined herein shall be
construed, and all accounting determinations and computations required under the
Loan Documents shall be made, in accordance with GAAP, consistently applied.
          (b) GAAP Changes. If GAAP shall have been modified after the date
hereof and the application of such modified GAAP shall have a material effect on
any financial computations hereunder, then such computations shall thereafter be
made and the financial statements, certificates and reports due hereunder shall
be prepared, and all accounting terms not otherwise defined herein shall be
construed, in accordance with GAAP as in effect prior to such modification,
unless and until the Majority Lenders and the Borrowers shall have agreed upon
the terms of the application of such modified GAAP.
          (c) “Fiscal Year” and “Fiscal Quarter”. References herein to “fiscal
year” and “fiscal quarter” refer to such fiscal periods of the Borrowers.
     Section 1.03 Interpretation. In the Loan Documents, except to the extent
the context otherwise requires:
          (a) Any reference to an Article, a Section, a Schedule or an Exhibit
is a reference to an article or section thereof, or a schedule or an exhibit
thereto, respectively, and to a subsection or a clause is, unless otherwise
stated, a reference to a subsection or a clause of the Section or subsection in
which the reference appears.

17



--------------------------------------------------------------------------------



 



          (b) The words “hereof,” “herein,” “hereto,” “hereunder” and the like
mean and refer to this Agreement or any other Loan Document as a whole and not
merely to the specific Article, Section, subsection, paragraph or clause in
which the respective word appears.
          (c) The meaning of defined terms shall be equally applicable to both
the singular and plural forms of the terms defined.
          (d) The words “including,” “includes” and “include” shall be deemed to
be followed by the words “without limitation.”
          (e) References to agreements and other contractual instruments shall
be deemed to include all subsequent amendments and other modifications thereto,
but only to the extent such amendments and other modifications are not
prohibited by the terms of the Loan Documents.
          (f) References to statutes or regulations are to be construed as
including all statutory and regulatory provisions consolidating, amending,
supplementing, interpreting or replacing the statute or regulation referred to.
          (g) Any table of contents, captions and headings are for convenience
of reference only and shall not affect the construction of this Agreement or any
other Loan Document.
          (h) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
          (i) The use of a word of any gender shall include each of the
masculine, feminine and neuter genders.
          (j) This Agreement and the other Loan Documents are the result of
negotiations among the Administrative Agent, the Borrowers and the other parties
thereto, if any, have been reviewed by counsel to the Administrative Agent, the
Borrowers and such other parties, if any, and are the product of the negotiation
thereof by all parties. Accordingly, they shall not be construed against any
party thereto merely because of such party’s involvement in their preparation.
ARTICLE II
THE LOANS
     Section 2.01 The Loans.
          (a) General. Each Lender severally agrees, on the terms and conditions
set forth herein, to make to the Borrowers loans in respect of, and for the sole
and exclusive purpose of funding, 95% of each applicable Borrower Purchase Price
(or such lesser amount as is to come due, prior to the Maturity Date for the
applicable Borrowing, pursuant to the applicable invoices issued by the
Contractor in accordance with the applicable Equipment Purchase Approval) (each
a “Loan” and, collectively, the “Loans”) from time to time on any Business Day

18



--------------------------------------------------------------------------------



 



during the applicable Availability Period, in an aggregate principal amount not
exceeding such Lender’s Commitment. Within the limits of each Lender’s
Commitment (as the same may be modified hereunder, including pursuant to
Section 4.01(d)), during the Availability Period, the Borrowers may borrow,
repay the Loans in whole or in part, and reborrow, all in accordance with the
terms and conditions hereof.
          (b) TANE as Lender. The Borrowers acknowledge and agree that Loans
from TANE in its capacity as Lender will not be made through cash advances to
the Borrowers or any other Person. Rather, at the time of any Borrowing
hereunder, a Loan shall be deemed to be advanced by TANE in its capacity as
Lender in the amount equal to its Pro Rata Share of such Borrowing, and TANE in
its capacity as Contractor shall deem the principal amount of such loan to have
been received as a payment under the EPC Contract.
          (c) Indebtedness for Borrowed Money. It is the intention of the
parties hereto that the Loans constitute indebtedness for borrowed money of the
Borrowers and the Guarantors, which indebtedness for borrowed money shall only
be used for the financing (or refinancing) of the acquisition of Equipment and
Materials as set forth herein.
     Section 2.02 Borrowing Procedure.
          (a) Notice to the Administrative Agent. Each Borrowing shall be made
on a Business Day upon written notice from the Borrowers to the Administrative
Agent, which notice shall be received by the Administrative Agent not later than
11:00 A.M. (New York time) at least four Business Days prior to the date of such
proposed Borrowing. Each such notice shall be in substantially the form of
Exhibit D (a “Notice of Borrowing”) and shall include the other certifications
and information and attachments required thereby.
          (b) Notice to the Contractor. The Administrative Agent shall give the
Contractor prompt notice by telephone (confirmed promptly in writing) or by
facsimile of each Borrowing, and a copy of each Notice of Borrowing. The
Contractor shall have one Business Day following receipt by it of a complete
Notice of Borrowing during which to examine the applicable Contractor Invoices
and other attachments to the Notice of Borrowing to determine whether the amount
of the Borrowing requested in such Notice of Borrowing is consistent with the
financing of 95% of the Borrower’s Purchase Price for the applicable Equipment
and Materials described in such Notice of Borrowing. Not later than 5:00 p.m.
(New York time) on the Business Day following receipt by the Contractor of such
Notice of Borrowing, the Contractor shall notify the Administrative Agent in
writing whether the amount of such Borrowing is so consistent (an affirmative
determination being a “Contractor Approval”).
          (c) Notice to the Lenders. Promptly (and in any case within one
Business Day) following each Contractor Approval (as defined in
Section 2.02(b)), the Administrative Agent shall give each Lender prompt notice
by telephone (confirmed promptly in writing) or by facsimile of the applicable
Borrowing, specifying the information contained in the applicable Notice of
Borrowing and such Lender’s Pro Rata Share of the Borrowing. On the date of each
Borrowing, each Lender (other than TANE in its capacity as Lender) shall make
available a Loan in an amount equal to such Lender’s Pro Rata Share of such
Borrowing in same day or immediately available funds, to the Administrative
Agent for the Administrative Agent’s

19



--------------------------------------------------------------------------------



 



Account not later than 12:00 noon (New York time). Upon fulfillment of the
applicable conditions set forth in Article VII and after receipt by the
Administrative Agent of such funds advanced to the Administrative Agent by a
Lender, (i) the Administrative Agent shall make such funds available to the
Contractor by wire transfer to an account designated by the Contractor, in same
day or immediately available funds on such Borrowing date, and (ii) the
applicable Loan from TANE in its capacity as Lender shall be deemed to be made
to the Borrowers as contemplated under Section 2.01(b). If any Lender makes
available to the Administrative Agent funds for any Borrowing as provided in
this Article, and such funds are not made available to the Contractor by the
Administrative Agent because the applicable conditions set forth in Article VII
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
          (d) Acknowledgment. The parties hereto acknowledge and agree that the
advance of funds hereunder to the Contractor as provided in Section 2.03(b) and
the application of Section 2.01(b) shall constitute Loans and indebtedness for
borrowed money hereunder even though the Borrowers have not directly received
cash proceeds of such Loans, and the Borrowers shall be obligated to repay the
principal amount of such Loans and to pay interest thereon in accordance with
the terms hereof.
     Section 2.03 Non-Receipt of Funds. Unless the Administrative Agent shall
have received notice from a Lender prior to the date of any Borrowing that such
Lender shall not make available to the Administrative Agent (if applicable) a
Loan in an amount equal to such Lender’s Pro Rata Share of such Borrowing, the
Administrative Agent may assume that such Lender has made such Loan available to
the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(c) and the Administrative Agent may, in reliance upon such
assumption, make available to the Contractor on such date a corresponding
amount. If and to the extent such Lender shall not have so made such Loan
available to the Administrative Agent, and the Administrative Agent in such
circumstances shall have made available funds to the Contractor such amount,
such Lender agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Contractor until the date such amount is
repaid to the Administrative Agent, at the Federal Funds Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement. If such amount is not made available by such Lender
to the Administrative Agent on the Business Day following the Borrowing date,
the Administrative Agent shall notify the Borrowers of such failure to fund and,
upon demand by the Administrative Agent, the Borrowers shall pay such amount to
the Administrative Agent for the Administrative Agent’s Account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing.
     Section 2.04 Lending Offices. The Loans made or deemed made by each Lender
may be made from and maintained at such offices of such Lender (each a “Lending
Office”) as such Lender may from time to time designate (whether or not such
office is specified on Schedule 2). A Lender shall not elect a Lending Office
that, at the time of making such election, increases, by

20



--------------------------------------------------------------------------------



 



more than a de minimis amount, the amounts which would have been payable by any
Borrower to such Lender under this Agreement in the absence of such election
(including as a result of taxes imposed by any jurisdiction). With respect to
Loans made from and maintained at any Lender’s non-U.S. offices, the obligation
of the Borrowers to repay such Loans shall nevertheless be to such Lender and
shall, for all purposes of this Agreement (including for purposes of the
definition of the term “Majority Lenders”) be deemed made or maintained by it,
for the account of any such office.
     Section 2.05 Evidence of Indebtedness. The Loans made by each Lender shall
be evidenced by one or more loan accounts maintained by such Lender and the
Administrative Agent in accordance with their usual practices. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence of the amount of Loans made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure so to record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Loans. In the
event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.
ARTICLE III
INTEREST AND FEES
     Section 3.01 Interest.
          (a) Interest Rate. The Borrowers shall pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such principal
amount shall be paid in full, at a rate per annum equal at all times during each
Interest Period for such Loan to the Eurodollar Rate for such Interest Period
plus the Applicable Margin.
          (b) Interest Periods. Each Interest Period for each Loan shall be
(i) in the case of Loans comprising the initial Borrowing hereunder, six months
(the last day of each such period, an “Interest Period End Date”), and (ii) in
the case of Loans comprising other Borrowings, (A) initially, the period from
the date of the Borrowing thereof to the first Interest Period End Date to occur
after such Borrowing date, and (B) thereafter, the period from but excluding the
immediately preceding Interest Period End Date to and including the next
succeeding Interest Period End Date; provided, however, that no Interest Period
shall extend beyond the Maturity Date. The determination of Interest Periods
shall be subject to the following provisions:
               (i) in the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the day on which the next preceding
Interest Period expires;
               (ii) if any Interest Period would otherwise end on a day which is
not a Business Day, that Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Loan, the result of such
extension would be to carry such Interest Period into

21



--------------------------------------------------------------------------------



 



another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day; and
               (iii) any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the ending calendar month of such Interest Period) shall end on the last
Business Day of the ending calendar month of such Interest Period.
          (c) Interest Payment Dates. Subject to Section 3.02, interest on the
Loans shall be payable in arrears on each date that is three months, or any
integral multiple thereof, after the beginning of the initial Interest Period
for the initial Borrowing (with every other such date falling on an Interest
Period End Date) and at maturity, provided that if any prepayment is effected
other than on an Interest Period End Date, accrued interest on such Loan shall
be due on such prepayment date as to the principal amount of such Loan prepaid.
          (d) Notice to the Borrowers and the Lenders. Each determination by the
Administrative Agent hereunder of a rate of interest and of any change therein
shall be prima facie evidence thereof and shall be promptly notified by the
Administrative Agent to the Borrowers and the Lenders. Such notice shall set
forth in reasonable detail the basis for any such determination or change. The
failure of the Administrative Agent to give any such notice specified in this
subsection shall not affect any Borrower’s obligation to pay such interest.
     Section 3.02 Default Rate of Interest. Notwithstanding Section 3.01, in the
event that any amount of principal on any Loan, or any amount of interest on any
Loan or other amount payable hereunder or under the Loan Documents, is not paid
in full when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, the Borrowers shall pay interest
on such unpaid principal, interest or other amount, from the date such amount
becomes due until the date such amount is paid in full, and after as well as
before any entry of judgment to the extent permitted by law, at a rate per annum
equal at all times to the rate of interest (if any) otherwise applicable to such
Obligation, plus the Default Rate. Additionally, during the continuance of any
Event of Default, the Borrowers shall pay interest on the outstanding
Obligations thereof, at a rate per annum equal to the rate of interest otherwise
applicable to the Loans, plus the Default Rate. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand by the Majority Lenders.
     Section 3.03 Fees.
          (a) Administrative Agency Fee. The Borrowers agree to pay to the
Administrative Agent, for its own account as Administrative Agent, within five
(5) Business Days after the initial Borrowing, a one-time administrative agency
fee in an amount equal to $25,000.
          (b) Foreclosure Fee. The Borrowers agree to pay to the Administrative
Agent, for the account of the Lenders, on the earlier of (i) the date on which
any Event of Default set forth in Section 11.01(e) or (f) shall occur and
(ii) the date on which any Agent commences

22



--------------------------------------------------------------------------------



 



direct foreclosure actions with respect to any material portion of the
Collateral, a foreclosure fee in an amount equal to 10% of the Borrowings then
outstanding.
          (c) Fees Nonrefundable. All fees payable under this Section 3.03 shall
be, upon payment thereof, nonrefundable.
     Section 3.04 Computations. All computations of fees and of interest
hereunder shall be made on the basis of a year of 360 days for the actual number
of days occurring in the period for which such fee or interest is payable (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day or 366-day year). Notwithstanding the foregoing, if any
Loan is repaid on the same day on which it is made, such day shall be included
in computing interest on such Loan.
     Section 3.05 Highest Lawful Rate. Anything herein to the contrary
notwithstanding, if during any period for which interest is computed hereunder,
the applicable interest rate, together with all fees, charges and other payments
which are treated as interest under applicable law, as provided for herein or in
any other Loan Document, would exceed the maximum rate of interest which may be
charged, contracted for, reserved, received or collected by any Lender in
connection with this Agreement under applicable law (the “Maximum Rate”), the
Borrowers shall not be obligated to pay, and such Lender shall not be entitled
to charge, collect, receive, reserve or take, interest in excess of the Maximum
Rate, and during any such period the interest payable hereunder shall be limited
to the Maximum Rate.
ARTICLE IV
REDUCTION OF COMMITMENTS;
REPAYMENT; PREPAYMENT
     Section 4.01 Extension of Maturity Date; Reduction or Termination of the
Commitments.
          (a) Extension. On the date (the “Scheduled Maturity Date”) set forth
in clause (i)(A) or (ii)(A) of the definition of “Maturity Date”, such Scheduled
Maturity Date shall automatically be extended for an additional one year period
if:
               (i) on or within ten (10) Business Days preceding such Scheduled
Maturity Date, the Borrowers deliver to the Administrative Agent, in form and
substance reasonably satisfactory to it (A) evidence of the consent of the
Guarantors and Texas Genco to such extension, and (B) a certificate of the
Borrowers dated as of the Scheduled Maturity Date signed by a Responsible
Officer of each Borrower certifying (1) the resolutions adopted by each Borrower
approving or consenting to such extension and (2) that, before and after giving
effect to such extension, the representations and warranties contained in
Article VIII and in the other Loan Documents shall be true and correct in all
respects (with respect to representations and warranties that are qualified by
materiality or Material Adverse Effect) or in all material respects (with
respect to representations and warranties that are not so qualified) on and as
of the Scheduled Maturity Date as though made on and as of such date, except for
such representations and warranties that by their terms relate to a different
date, in which case the Borrowers shall certify that such representations and
warranties are true and correct (with respect to

23



--------------------------------------------------------------------------------



 



representations and warranties that are qualified by materiality or Material
Adverse Effect) or in all material respects (with respect to representations and
warranties that are not so qualified) as of such date (provided that the
certification made pursuant to this clause (2) by bringdown of the
representations and warranties contained in Section 8.15(a) shall be deemed a
certification not of the financial statements identified in such
Section 8.15(a), but of the financial statements most recently delivered
pursuant to Sections 9.01(a)(i) and (ii)), and that no Default shall have
occurred and be continuing; and
               (ii) the certifications made by the Borrowers in clause (i)(B)
above are in fact true and correct to the extent set forth herein; provided,
however, that:
                    (A) following any rejection of the DOE Application with
respect to Unit 3 or Unit 4, the Scheduled Maturity Date for Unit 3 Borrowings
or Unit 4 Borrowings (as applicable) may only be extended as provided herein one
time, and any additional extensions shall (in addition to all other conditions
thereto set forth in this Section 4.01(a)) be conditioned upon the Borrowers
having (1) submitted to the Lenders a financing plan specifying sources of funds
sufficient to cover the Borrowers’ portion of the contract price under the EPC
Contract for Unit 3 or Unit 4 (as applicable) and (2) demonstrated, to the
reasonable satisfaction of the Majority Lenders, that the Borrowers are
reasonably likely to obtain such financing for Unit 3 before October 16, 2013 or
such financing for Unit 4 before October 16, 2014 (as applicable);
                    (B) (1) in no event shall the Scheduled Maturity Date for
Unit 3 Borrowings be extended past (x) October 16, 2013 or (y) the date set
forth in clause (i)(B) or (C) of the definition of “Maturity Date”, and (2) in
no event shall the Scheduled Maturity Date for Unit 4 Borrowings be extended
past (x) October 16, 2014 or (y) the the date set forth in clause (ii)(B) or
(C) of the definition of “Maturity Date”.
          (b) Notice. The Administrative Agent shall give written notice to the
Lenders, not earlier than 60 days prior to the Maturity Date, that, subject to
the requirements of Section 4.01(a), such Maturity Date may be extended for an
additional one year period.
          (c) Mandatory Termination. The Commitments shall terminate on the
later to occur of (i) the Maturity Date with respect to any Unit 3 Borrowing and
(ii) the Maturity Date with respect to any Unit 4 Borrowing.
          (d) Mandatory Reduction. The aggregate amount of the Commitments
automatically shall reduce to $300,000,000 on the first to occur of (i) the
actual Maturity Date for Unit 3 Borrowings and (ii) the actual Maturity Date for
Unit 4 Borrowings.
          (e) Notice. The Administrative Agent shall give each Lender prompt
notice of any termination or reduction of its Commitment under this
Section 4.01.
     Section 4.02 Repayment of the Loans. The Borrowers shall repay to the
Lenders, in full, the aggregate principal amount of all outstanding Borrowings
on the Maturity Date therefor.

24



--------------------------------------------------------------------------------



 



     Section 4.03 Prepayments.
          (a) Optional Prepayments. Subject to Section 5.01, the Borrowers may,
upon written notice to the Administrative Agent at least three Business Days
prior to the date of any prepayment pursuant to this subsection, prepay the
outstanding amount of the Loans in whole or ratably in part, without premium or
penalty. Partial prepayments shall be in the amount of $500,000 or a greater
amount which is an integral multiple of $100,000 (or, if less, the entire
principal amount of the Loans then outstanding).
          (b) Mandatory Prepayments.
               (i) If at any time the aggregate principal amount of the
outstanding Loans shall exceed the aggregate amount of all Lenders’ Commitments,
the Borrowers shall immediately prepay the Loans in the amount of such excess.
               (ii) Following any incurrence by any Borrower or any Restricted
Subsidiary thereof of Indebtedness described in clause (i) of the definition
thereof (other than any such Indebtedness permitted under Section 10.01(f), (g)
or (h)), the Borrowers shall, within five Business Days of receipt of the Net
Cash Proceeds thereof, prepay the outstanding principal amount of the Loans in
an amount equal to the lesser of (1) such Net Cash Proceeds and (2) the
outstanding principal amount of the Loans then outstanding, all accrued interest
thereon and all other Obligations then due and payable. The provisions of this
subsection shall not be deemed to be implied consent to any such issuance, sale
or incurrence otherwise prohibited by the terms and conditions of this
Agreement.
          (c) Notice; Application. The notice given of any prepayment (a “Notice
of Prepayment”) shall specify the date and amount of the prepayment and whether
such prepayment is pursuant to Section 4.03(a) or Section 4.03(b). Upon receipt
of the Notice of Prepayment the Administrative Agent shall promptly notify each
Lender thereof. If the Notice of Prepayment is given, the Borrowers shall make
such prepayment and the prepayment amount specified in such Notice of Prepayment
shall be due and payable on the date specified therein, with accrued interest to
such date on the amount prepaid and any amounts due pursuant to Section 5.01.
     Section 4.04 Net Payments. The Borrowers’ obligations to make payments of
principal and interest on the Borrowings and of other amounts under the Loan
Documents to the extent set forth therein, and the rights of the Administrative
Agent and Lenders in and to such payments, shall be absolute and unconditional
and shall not be subject to any abatement, reduction, set-off, defense,
counterclaim or recoupment for any reason whatsoever, including without
limitation abatements or reductions due to any present or future claims of any
Borrower against the Contractor, the Administrative Agent or any Lender under
any Loan Document, the EPC Contract or otherwise, against any vendor of
Equipment and Materials used or planned to be used, or against any other Person
for whatever reason. Except as otherwise expressly provided herein, this
Agreement shall not terminate, nor shall the obligations of any Borrower be
affected, by reason of (i) any defect in or damage to, or any loss or
destruction of, any of the Equipment and Materials or otherwise from any cause
whatsoever, (ii) any bankruptcy, insolvency, reorganization or other proceeding
relating to, or any action taken by any trustee or receiver of, the
Administrative Agent, any Lender or any other Person, or (iii) for any other
cause, whether

25



--------------------------------------------------------------------------------



 



similar or dissimilar to the foregoing, any present or future law or regulation
to the contrary notwithstanding, whether or not such cause shall give rise to a
claim by any Borrower against any Lender or other Person under the EPC Contract,
or any Subcontract, Pre-FNTP Task Order (as defined in the EPC Contract), or
Equipment Purchase Approval, or otherwise, it being the express intention of the
parties hereto that all amounts payable by the Borrowers under the Loan
Documents to the extent set forth therein shall be, and continue to be, payable
in all events unless the obligation to pay shall be terminated pursuant to the
express provisions of this Agreement or such other applicable Loan Document. All
payments made by the Borrowers hereunder or under any other Loan Document as
required hereby or thereby shall be final, and the Borrowers shall not seek to
recover any such payment or any part thereof for any reason whatsoever. Nothing
in this Agreement, including the preceding sentence, shall, however, release any
claim any Borrower may have against TANE in its capacity as Contractor (and any
Person providing credit support for the Contractor’s obligations), whether in
connection with the EPC Contract, any Subcontract, Pre-FNTP Task Order (as
defined in the EPC Contract), Equipment Purchase Approval or otherwise. If for
any reason whatsoever this Agreement shall be terminated in whole or in part by
operation of law or otherwise (other than by the written agreement of the
Lenders), the Borrowers shall nonetheless, to the extent permitted by applicable
law, pay to the Administrative Agent, on behalf of Lenders, an amount equal to
each payment due and payable by the Borrowers hereunder at the time and in the
manner that such payment would have become due and payable under the terms of
this Agreement if it had not been terminated in whole or in part.
ARTICLE V
YIELD PROTECTION AND ILLEGALITY
     Section 5.01 Compensation for Losses. In addition to such amounts as are
required to be paid by any Borrower pursuant to Section 5.02, the Borrowers
shall compensate each Lender, promptly upon receipt of such Lender’s written
request made to the Borrowers (with a copy to the Administrative Agent), for all
actually incurred losses, costs and expenses (including any loss or expense
incurred by such Lender in obtaining, liquidating or re-employing deposits or
other funds to fund or maintain its Loans), if any, which such Lender sustains:
(i) if the Borrowers repay or prepay any Loan on a date other than the last day
of an Interest Period for such Loan (whether as a result of an optional
prepayment, mandatory prepayment, a payment as a result of acceleration or
otherwise); (ii) if the Borrowers fail to borrow any Loan after giving a Notice
of Borrowing; (iii) if the Borrowers fail to prepay any Loan after giving a
Notice of Prepayment; or (iv) if any Loan is assigned pursuant to Section 5.05
other than on the last day of an Interest Period for such Loan.
     Section 5.02 Regulatory Changes.
          (a) Increased Costs. If after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof (a
“Regulatory Change”), or compliance by any Lender (other than TANE) or such
Lender’s Lending Office with any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority shall impose, modify or
deem applicable any reserve, special deposit or similar requirement (including
any such requirement

26



--------------------------------------------------------------------------------



 



imposed by the FRB, but excluding with respect to any Loan any such requirement
included in the calculation of the Eurodollar Rate) against assets of, deposits
with or for the account of, or credit extended by, any Lender’s Lending Office
or shall impose on any Lender (or its Lending Office) or on the interbank
eurodollar market any other condition affecting its Loans or its obligation to
make Loans, and the result of any of the foregoing is to increase the cost to
such Lender (or its Lending Office) of making, funding or maintaining any Loan,
or to reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) under this Agreement with respect thereto, by an amount deemed
by such Lender to be material, then from time to time, within 30 days after
demand by such Lender (with a copy to the Administrative Agent), the Borrowers
shall pay to such Lender such additional amounts as shall compensate such Lender
for such increased cost or reduction.
          (b) Capital Requirements. If any Lender (other than TANE) shall have
determined that any Regulatory Change regarding capital adequacy, or compliance
by such Lender (or any corporation controlling such Lender) with any request,
guideline or directive regarding capital adequacy (whether or not having the
force of law) of any Governmental Authority, has or shall have the effect of
reducing the rate of return on such Lender’s or such corporation’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such corporation would have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy), by an amount deemed by
such Lender to be material, then from time to time, within 30 days after demand
by such Lender (with a copy to the Administrative Agent), the Borrowers shall
pay to such Lender such additional amounts as shall compensate such Lender for
such reduction.
          (c) Requests. Any such request for compensation by a Lender under this
Section 5.02 shall be in writing and set forth in reasonable detail the basis of
calculation thereof and shall be prima facie evidence of the amount of such
compensation. In determining the amount of such compensation, such Lender may
use any reasonable averaging and attribution methods generally used in the
marketplace.
     Section 5.03 Illegality. If any Lender shall determine that it has become
unlawful, as a result of any Regulatory Change, for such Lender to make or
maintain Loans as contemplated by this Agreement, such Lender shall promptly
give notice of such determination to the Borrowers (through the Administrative
Agent), and the obligation of such Lender to make Loans shall be suspended until
such Lender gives notice that the circumstances causing such suspension no
longer exist. Any such determination shall be prima facie evidence thereof. Upon
receipt of such notice, the Borrowers shall, within thirty (30) days of demand
from such Lender (with a copy to the Administrative Agent), prepay all Loans of
such Lender, unless such Lender may not lawfully continue to maintain such
Loans, in which case the relevant Loans shall be prepaid within five (5)
Business Days of such notice. Upon any such prepayment, the Borrower shall also
pay accrued interest on the amount so prepaid.
     Section 5.04 Obligation to Mitigate. Each Lender (other than TANE) agrees
that as promptly as practicable after it becomes aware of the occurrence of an
event that would entitle it to give notice pursuant to Section 5.02(a), 5.02(b)
or 5.03, and in any event if so requested by any Borrower, such Lender shall use
commercially reasonable efforts to make, fund or maintain

27



--------------------------------------------------------------------------------



 



its affected Loans through another Lending Office if as a result thereof the
increased costs would be avoided or reduced by an amount reasonably determined
by such Lender to be material, the making, funding or maintaining of such Loans
through such other Lending Office would not in any material respect be
disadvantageous to such Lender or contrary to such Lender’s normal generally
applied banking practices.
     Section 5.05 Substitution of Lenders. Upon the receipt by any Borrower from
any Lender (an “Affected Lender”) of a request for compensation under
Section 5.02, a notice under Section 5.03 or a request for payment under
Section 6.03, the Borrowers may (i) request one or more of the other Lenders to
acquire and assume all or part of such Affected Lender’s Loans and
Commitment(s), or (ii) designate a replacement lending institution (which shall
be an Eligible Assignee) to acquire and assume all or a ratable part of such
Affected Lender’s Loans and Commitment(s) (a “Replacement Lender”); provided,
however, that the Borrowers shall be liable for the payment promptly upon demand
of all costs and other amounts arising under Section 5.01 that result from the
acquisition of any Affected Lender’s Loan and/or Commitment (or any portion
thereof) by a Lender or Replacement Lender, as the case may be, on a date other
than the last day of the applicable Interest Period with respect to any Loan
then outstanding. Any such designation of a Replacement Lender under the
foregoing clause (ii) shall be effected in accordance with, and subject to the
terms and conditions of, the assignment provisions contained in Section 13.10
(with the assignment fee to be paid by the Borrowers in such instance), and
shall in any event be subject to the prior written consent of the Administrative
Agent (which consent shall not be unreasonably withheld).
ARTICLE VI
PAYMENTS
     Section 6.01 Pro Rata Treatment. Except as otherwise provided in this
Agreement, each Borrowing hereunder, each Commitment reduction, each payment
(including each prepayment) by any Borrower on account of the principal of and
interest on the Loans shall be made ratably in accordance with the respective
Pro Rata Shares of the Lenders (other than in respect of prepayments made as a
result of Article V above).
     Section 6.02 Payments.
          (a) Payments to the Administrative Agent. The Borrowers shall make
each payment under the Loan Documents, unconditionally in full without set-off,
counterclaim or other defense, not later than 1:00 P.M. (New York time) on the
day when due to the Administrative Agent in Dollars and in same day or
immediately available funds, to the Administrative Agent’s Account.
          (b) Payments to Lenders. The Administrative Agent shall promptly
distribute like funds relating to the payment of principal or interest or any
other amounts payable to the Lenders, ratably (except as a result of the
operation of Article V) to the Lenders in accordance with their Pro Rata Shares.
          (c) Application. After the exercise of remedies provided for in
Section 11.02 (or after the Loans have automatically become immediately due and
payable as set forth in

28



--------------------------------------------------------------------------------



 



Section 11.02), any amounts received on account of the Obligations shall be
applied in the following order: (A) first, to any fees, costs, expenses and
other amounts due the Agents (including interest thereon, if any); (B) second,
to any fees, costs, expenses and other amounts due the Lenders (excluding
principal and interest); (C) third, to accrued and unpaid interest on any
principal and other Obligations due the Lenders; and (D) fourth, to principal
due the Lenders.
          (d) Extension. Whenever any payment hereunder shall be stated to be
due, or whenever any Interest Payment Date or any other date specified hereunder
would otherwise occur, on a day other than a Business Day, then, except as
otherwise provided herein, such payment shall be made, and such Interest Payment
Date or other date shall occur, on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest hereunder.
     Section 6.03 Taxes.
          (a) No Reduction of Payments. The Borrowers shall pay all amounts of
principal, interest, fees and other amounts due under the Loan Documents free
and clear of, and without reduction for or on account of, any present and future
taxes, levies, imposts, duties, fees, assessments, charges, deductions or
withholdings and all liabilities with respect thereto excluding, in the case of
each Lender and the Administrative Agent, (i) taxes imposed on or measured by
its overall net income, overall net profits or overall net receipts (or
franchise taxes imposed on it in lieu of taxes), by the United States, by the
jurisdiction under the laws of which such Lender or the Administrative Agent is
organized or in which its principal executive offices may be located or any
political subdivision or taxing authority thereof or therein, or by the
jurisdiction of such Lender’s Lending Office and any political subdivision or
taxing authority thereof or therein, or (ii) any branch profits tax imposed by
the United States, or any similar tax imposed by any jurisdiction described in
clause (i) above, or (iii) any United States withholding tax to the extent it is
imposed on amounts payable to a Lender or an Agent at the time such Lender or
Agent becomes a party to this Agreement or designates a new Lending Office (all
such non-excluded taxes, levies, imposts, duties, fees, assessments, charges,
deductions, withholdings and liabilities being hereinafter referred to as
“Taxes”), unless required by law. If any Taxes shall be required by law to be
deducted or withheld from any payment, the Borrowers shall increase the amount
paid so that the respective Lender (other than TANE) receives when due (and is
entitled to retain), after deduction or withholding for or on account of such
Taxes (including deductions or withholdings applicable to additional sums
payable under this Section 6.03), the full amount of the payment provided for in
the Loan Documents. The Borrowers shall not be obligated to gross up payments to
any Lender (other than TANE) pursuant to this Section 6.03(a) to the extent the
Borrowers are required to deduct or withhold Taxes as a result of such Lender’s
failure to comply with Section 6.03(d)(i), (ii), (iii) or (v), as applicable.
          (b) Deduction or Withholding; Tax Receipts. If any Borrower makes any
payment hereunder to any Lender (other than TANE) in respect of which it is
required by law to make any deduction or withholding, it shall pay the full
amount to be deducted or withheld to the relevant taxation or other authority
within the time allowed for such payment under applicable law and promptly
thereafter shall furnish to the Administrative Agent (for itself or for
redelivery

29



--------------------------------------------------------------------------------



 



to the Lender to or for the account of which such payment was made) an original
or certified copy of a receipt evidencing payment thereof, together with such
other information and documents as the Administrative Agent or any Lender
(through the Administrative Agent) (other than TANE) may reasonably request.
          (c) Indemnity. If any Lender (other than TANE) or Agent is required by
law to make any payment on account of Taxes, or any liability in respect of any
Tax is imposed, levied or assessed against any Lender (other than TANE) or
Agent, the Borrowers shall indemnify the Agents and the Lenders (other than
TANE) for and against such payment or liability, together with any incremental
or additional taxes, interest or penalties, and all costs and expenses, payable
or incurred in connection therewith, including Taxes imposed on amounts payable
under this Section 6.03, whether or not such payment or liability was correctly
or legally asserted. A certificate of any Agent or Lender as to the amount of
any such payment shall be prima facie evidence of the amounts due on account of
this indemnity. Borrowers shall have no obligation to indemnify any Lender or
Agent pursuant to this Section 6.03(c) unless such Lender or Agent notifies
Borrowers in writing of its claim for indemnity within 180 days of the earlier
of the date such Tax is imposed, levied or assessed.
          (d) Forms.
               (i) Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”)
agrees to deliver to the Administrative Agent and the Borrowers on or prior to
the date of its first Loan, and in a timely fashion thereafter, two duly signed
completed copies of IRS Form W-8BEN, IRS Form W-8ECI or such other documents and
forms of the IRS, as are required under United States law to confirm such
Foreign Lender’s entitlement to exemption from, or reduction of, applicable
withholding taxes under the Internal Revenue Code in respect of payments to be
made to such Foreign Lender under or in connection with this Agreement or
otherwise to establish such Foreign Lender’s status for United States
withholding tax purposes.
               (ii) Each Foreign Lender, to the extent it does not act or ceases
to act for its own account with respect to any portion of any sums paid or
payable to such Foreign Lender under any of the Loan Documents (for example, in
the case of a typical participation by such Foreign Lender), shall deliver to
the Administrative Agent on the date when such Foreign Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as may be necessary in the determination of the
Administrative Agent (in the reasonable exercise of its discretion), (A) two
duly signed completed copies of the forms or statements required to be provided
by such Foreign Lender as set forth above, to establish the portion of any such
sums paid or payable with respect to which such Lender acts for its own account
that is not subject to U.S. withholding tax, and (B) two duly signed completed
copies of IRS Form W-8IMY (or any successor thereto), together with any
information such Foreign Lender chooses to transmit with such form, and any
other certificate or statement of exemption required under the Internal Revenue
Code, to establish that such Foreign Lender is not acting for its own account
with respect to a portion of any such sums payable to such Foreign Lender.

30



--------------------------------------------------------------------------------



 



               (iii) Upon the request of the Administrative Agent, each Lender
that is a “United States person” within the meaning of Section 7701(a)(30) of
the Internal Revenue Code shall deliver to the Administrative Agent two duly
signed completed copies of IRS Form W-9.
               (iv) If any Governmental Authority asserts that the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify the Administrative Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section 6.03, any costs and
expenses and the reasonable fees and disbursements of counsel (including
allocated costs of internal counsel), of the Administrative Agent.
               (v) Exemption Certificates. If, at any time while the Obligations
are outstanding, any Lender becomes entitled to claim the benefits of the
exemption for portfolio interest under Section 871(h) or 881(c) of the Code,
such Lender shall deliver to the Administrative Agent and the Borrowers a
certificate of a duly authorized officer of such Lender to the effect that such
Lender is not (x) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (y) a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (z) a “controlled foreign corporation”
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (such certificate, an “Exemption Certificate”).
Thereafter and from time to time (but only so long as such Lender remains
lawfully able to do so), such Lender shall submit to the Borrowers such
additional duly completed signed copies of one or the other of such
certificates, documents, or other evidence as may be (i) notified by the
Borrowers to such Lender through the Administrative Agent and (ii) required
under then current law in the United States to avoid United Sates withholding
taxes on payments in respect of all amounts to be received by such Lender under
this Agreement or any other Loan Document.
          (e) Mitigation. Each Lender agrees that as promptly as practicable
after it becomes aware of the occurrence of an event that would cause any
Borrower to make any payment in respect of Taxes to such Lender or a payment in
indemnification with respect to any Taxes, and in any event if so requested by
any Borrower following such occurrence, each Lender shall use commercially
reasonable efforts to make, fund or maintain its affected Loan (or relevant part
thereof) through another Lending Office if as a result thereof the additional
amounts so payable by the Borrowers would be avoided or materially reduced and
if, in the reasonable opinion of such Lender, the making, funding or maintaining
of such Loan (or relevant part thereof) through such other Lending Office would
not in any material respect be disadvantageous to such Lender or contrary to
such Lender’s normal banking practices.
     Section 6.04 Non-Receipt of Funds. Unless the Administrative Agent shall
have received notice from any Borrower prior to the date on which any payment is
due to any of the Lenders hereunder that the Borrowers shall not make such
payment in full, the Administrative Agent may assume that the Borrowers have
made such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent the Borrowers shall not have so made such
payment in full to the

31



--------------------------------------------------------------------------------



 



Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.
     Section 6.05 Sharing of Payments. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the principal of or interest on any Loans made by it
(other than pursuant to a provision hereof providing for non-pro rata treatment,
including Article V hereof) in excess of its Pro Rata Share of payments on
account of the Loans obtained by all the Lenders, such Lender shall forthwith
advise the Administrative Agent of the receipt of such payment, and within five
Business Days of such receipt purchase (for cash at face value) from the other
Lenders (through the Administrative Agent), without recourse, such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them in
accordance with the respective Pro Rata Shares of the Lenders; provided,
however, that if all or any portion of such excess payment is thereafter
recovered by or on behalf of any Borrower from such purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest. The Borrowers agree that any Lender so
purchasing a participation from another Lender pursuant to this Section 6.05 may
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. No documentation other than
notices and the like referred to in this Section 6.05 shall be required to
implement the terms of this Section 6.05. The Administrative Agent shall keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased pursuant to this Section 6.05 and shall in each case
notify the Lenders following any such purchases.
ARTICLE VII
CONDITIONS PRECEDENT
     Section 7.01 Conditions Precedent to the Initial Loans. The obligation of
each Lender to make its initial Loan as part of the initial Borrowing shall be
subject to the satisfaction of each of the following conditions precedent on or
before the date thereof:
          (a) Fees and Expenses. The Borrowers shall have paid to the
Administrative Agent (unless waived by the Administrative Agent) all invoiced
costs and expenses, if any, then due in accordance with Section 13.04(a).
          (b) Material Adverse Effect. On and as of the date of such Borrowing,
there shall have occurred no Material Adverse Effect since June 30, 2008.
          (c) Loan Documents. The Administrative Agent shall have received the
following Loan Documents, signed by each party thereto:
               (i) this Agreement;
               (ii) the Collateral Agency Agreement;

32



--------------------------------------------------------------------------------



 



               (iii) the Texas Genco Pledge Agreement;
               (iv) the Borrower Security Agreement;
               (v) (A) deposit account control agreements with respect to each
deposit account comprising Collateral of each Borrower and (B) securities
account control agreements with respect to each securities account comprising
Collateral of each Borrower; and
               (vi) intellectual property security agreements (in form and
substance reasonably acceptable to the Majority Lenders) with respect to
patents, trademarks, copyrights or applications therefor filed with the United
States Patent and Trademark Office or the United States Copyright Office (as
applicable) that constitute part of the Collateral as of the date of the initial
Borrowing (if any).
          (d) Documents and Actions Relating to Collateral. The Administrative
Agent shall have received the following, in form and substance reasonably
satisfactory to it and the Lenders:
               (i) evidence that all filings, registrations and recordings have
been made in the appropriate governmental offices, and all other action has been
taken, which shall be necessary to create, in favor of the Collateral Agent (for
the benefit of the Lenders and Agents), a perfected first priority Lien on the
Collateral (subject to Permitted Liens), including evidence of the filing of
completed UCC-1 financing statements in the appropriate governmental offices;
               (ii) the results, dated as of a recent date prior to the date of
such initial Borrowing, of searches conducted (A) in the UCC filing records in
the office of the Secretary of State of each State where a Credit Party is
organized and in each of the governmental offices in each jurisdiction in which
a material portion of fixture Collateral (including that which will be part of
the Project) is or is intended to be located, and (B) of the public records
maintained by the U.S. Patent and Trademark Office and the U.S. Copyright Office
with respect to all United States patents and patent applications and all United
States registered trademarks and trademark applications owned by each Borrower
or all copyrights and copyright applications owned by each Borrower (as
applicable), which in each case shall have revealed no Liens with respect to any
of the Collateral, except in each case for Permitted Liens or Liens as to which
the Administrative Agent shall have received (and is authorized to file)
termination statements or documents (Form UCC-3 or such other termination
statements or documents as shall be required by applicable law) fully executed
for filing;
               (iii) the certificates or instruments representing any pledged
Collateral, together with undated stock powers or indorsements, as the case may
be, executed in blank, with respect thereto; and
               (iv) evidence that NINA’s Operating Agreement, and the limited
liability company agreements of the other Borrowers, have been amended as set
forth on Schedule 7.01(d)(iv).

33



--------------------------------------------------------------------------------



 



          (e) Additional Closing Documents and Actions. The Administrative Agent
shall have received the following, in form and substance reasonably satisfactory
to it and the Lenders:
               (i) certificates of insurance and endorsements, naming the
Collateral Agent as loss payee and additional insured, in respect of the
insurance policies (other than business interruption insurance, workers’
compensation insurance and any directors and officers insurance) required under
this Agreement and the Collateral Documents;
               (ii) a certificate of a Responsible Officer of each Borrower,
dated the date of the initial Borrowing, certifying that: (A) attached thereto
is evidence that all authorizations or approvals of any Governmental Authority
and approvals or consents of any other Person, required in connection with the
execution, delivery and performance of the Loan Documents have been obtained (if
any); (B) the representations and warranties contained in Article VIII and in
the other Loan Documents are true and correct in all respects (with respect to
representations and warranties that are qualified by materiality or Material
Adverse Effect) or in all material respects (with respect to representations and
warranties that are not so qualified) on and as of the date of such certificate
as though made on and as of such date, and (C) on and as of the date of such
Borrowing, no Default shall have occurred and be continuing or shall result from
such Borrowing;
               (iii) copies of the financial statements referred to in
Section 8.15(a);
               (iv) certificates as to good standing from the Secretary of State
of (A) each Credit Party’s jurisdiction of organization, (B) the jurisdiction in
which the chief executive office or principal place of business of each Credit
Party is situated (if different from its jurisdiction of organization), and
(C) each other jurisdiction in which the failure of any Credit Party to be in
good standing would result in a Material Adverse Effect, each dated as of a
recent date prior to the date hereof and prior to the date of the initial
Borrowing; and
               (v) a certificate of the Secretary or Assistant Secretary (or, if
no such officer has been appointed, another officer) of each Credit Party, dated
the date hereof, and a certificate of the Secretary or Assistant Secretary of
each Credit Party, dated the date of such initial Borrowing, certifying
(A) copies of the Organization Documents of such Credit Party, (B) the
resolutions of the Board of Directors of such Credit Party authorizing the
execution, delivery and performance of the Loan Documents and (C) the
incumbency, authority and signatures of each officer of such Credit Party
authorized to execute and deliver the Loan Documents and act with respect
thereto.
          (f) Legal Opinions. The Administrative Agent shall have received an
opinion of counsel to the Credit Parties, dated the date of such Borrowing and
addressed to the Agents and Lenders, in the forms attached hereto as Exhibits
E-1 and E-2.
     Section 7.02 Conditions Precedent to All Loans. The obligation of each
Lender to make a Loan on the occasion of each Borrowing shall be subject to the
satisfaction of each of the following conditions precedent:

34



--------------------------------------------------------------------------------



 



          (a) Notice. The Borrowers shall have given the Notice of Borrowing as
provided in Section 2.02(a).
          (b) Representations and Warranties; No Default. On the date of such
Borrowing, both immediately before and immediately after giving effect thereto
and to the application of proceeds therefrom: (i) the representations and
warranties contained in Article VIII and in the other Loan Documents shall be
true and correct in all respects (with respect to representations and warranties
that are qualified by materiality or Material Adverse Effect) or in all material
respects (with respect to representations and warranties that are not so
qualified) on and as of the date of such Borrowing as though made on and as of
such date, except for such representations and warranties that by their terms
relate to a different date, in which case such representations and warranties
shall be true and correct in all respects (with respect to representations and
warranties that are qualified by materiality or Material Adverse Effect) or in
all material respects (with respect to representations and warranties that are
not so qualified) as of such date (provided that for purposes of this clause
(i), the representations and warranties contained in Section 8.15(a) shall be
deemed to refer not to the financial statements identified in such
Section 8.15(a), but to the financial statements most recently delivered
pursuant to Sections 9.01(a)(i) and (ii)); and (ii) no Default shall have
occurred and be continuing or shall result from such Borrowing. The giving of
any Notice of Borrowing shall each be deemed a certification to the Agents and
the Lenders that on and as of the date of such Borrowing such statements are
true.
          (c) EPC Contract. The EPC Contract shall be in full force and effect.
          (d) Co-Payment. The Contractor shall have received prior to or
contemporaneously with the funding of the relevant Borrowing an amount of
immediately available funds equal to 5% of the applicable Borrower Purchase
Price.
          (e) Additional Documents. The Administrative Agent shall have
received, in form and substance reasonably satisfactory to it, such additional
approvals, documents and other information as the Administrative Agent or any
Lender (through the Administrative Agent) may reasonably request.
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
     The Borrowers represent and warrant to each Lender and the Administrative
Agent that:
     Section 8.01 Organization and Powers. Each Credit Party (i) is duly
organized or formed, as the case may be, validly existing and in good standing
(to the extent such concept is applicable in the relevant jurisdiction) under
the laws of the jurisdiction of its incorporation or organization, (ii) is
qualified to do business and is in good standing in each jurisdiction in which
the failure so to qualify or be in good standing would result in a Material
Adverse Effect, (iii) has all requisite power and authority to own its assets
and carry on its business, except where the failure so to have would not
reasonably be expected to have a Material Adverse Effect, and (iv) has all
requisite power and authority to execute, deliver and perform its obligations
under the Loan Documents to which it is a party.

35



--------------------------------------------------------------------------------



 



     Section 8.02 Authorization; No Conflict. The execution, delivery and
performance by each Credit Party of the Loan Documents to which such Person is a
party have been duly authorized by all necessary action of such Credit Party and
do not and will not (i) subject to any action, consent or approval that may be
required under NINA’s Operating Agreement, contravene the terms of the
Organization Documents of such Credit Party, (ii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which any Credit Party is a party or by
which any Credit Party or its properties may be bound or affected where such
breach or default would not reasonably be expected to result in a Material
Adverse Effect, (iii) result in a breach of or constitute a default under any
material indenture or material loan or credit agreement to which NRG is a party
(including the NRG Debt Documents); (iv) subject to obtaining any required
approvals as set forth in Section 8.04, violate any provision of any law, rule,
regulation, order, writ, judgment, injunction, decree or the like binding on or
affecting such Credit Party where such violation would reasonably be expected to
result in a material adverse effect on the interests of the Lenders, taken as a
whole, or (v) except as contemplated by this Agreement, result in, or require,
the creation or imposition of any Lien upon or with respect to (A) any of the
properties of any Borrower or Guarantor (other than Permitted Liens) or (B) any
of the Collateral pledged under the Texas Genco Pledge Agreement (other than
Permitted Liens).
     Section 8.03 Binding Obligation. This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Credit Party that is party thereto. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
laws now or hereafter in effect relating to creditors’ rights generally and
(including with respect to specific performance), to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and to the discretion of the court before which any proceeding therefor may be
brought.
     Section 8.04 Consents. No authorization, consent, approval, license,
exemption of, or filing or registration with, any Governmental Authority, or
approval or consent of any other Person, is required for the due execution,
delivery or performance by any Credit Party of any of the Loan Documents, except
for (i) recordings or filings or other action in connection with the perfection
of the Liens on the Collateral in favor of the Collateral Agent (for the benefit
of the Lenders and Agents), (ii) following the issuance of any Specific License
issued by the NRC to any Borrower or any Subsidiary thereof, any Specific
License or authorization for direct or indirect transfer of control of a
Specific License that may be required by the NRC for the exercise of any remedy
provided for under the Security Documents, (iii) following the generation or
transmission of electric energy by any Borrower or any Subsidiary thereof,
applicable state or federal regulatory approvals that may be required for the
exercise of certain remedies provided for under the Security Documents, (iv) any
actions, consents, approvals, registrations or filings where the failure to
obtain or make the same would not reasonably be expected to have a material
adverse effect on the interests of the Lenders, taken as a whole, or (v) such as
have been made or granted and are in full force and effect.

36



--------------------------------------------------------------------------------



 



     Section 8.05 Title to Properties; Liens. Each Borrower and each Restricted
Subsidiary thereof (and Texas Genco, only with respect to the assets pledged
pursuant to the Texas Genco Pledge Agreement) has title to, or valid and
subsisting leasehold or license interests in, its material properties and assets
(except for intellectual property rights, for which representations and
warranties under this Agreement are addressed exclusively in Section 8.13),
including all property forming a part of the Collateral, and there is no Lien
upon any of such properties or assets, including any of the Collateral, except
for Permitted Liens. All real property in which as of the date hereof any
Borrower or Restricted Subsidiary thereof has an ownership interest is listed on
Schedule 8.05.
     Section 8.06 Litigation. Except as set forth in Schedule 8.06, there are no
actions, suits, investigations or proceedings pending or, to the best of any
Borrower’s knowledge, threatened in writing against or affecting any Credit
Party or the properties of any Credit Party before any Governmental Authority or
arbitrator that involve any Loan Document or that, if determined adversely to
such Credit Party, would result in a Material Adverse Effect.
     Section 8.07 Compliance with Environmental Laws. Each Borrower and each
Subsidiary thereof is in compliance with all Environmental Laws, including
possession of all permits required by Environmental Laws, whether in connection
with the ownership, use, maintenance or operation of their respective properties
or the conduct of any business thereon, or otherwise, except for such
noncompliance that would not result in a Material Adverse Effect. Neither any
Borrower, any of its Subsidiaries nor to the best of each Borrower’s knowledge,
any previous owner, tenant, occupant, user or operator of their respective
businesses, operations or properties, or any present tenant or other present
occupant, user or operator of their respective businesses, operations or
properties has used, generated, manufactured, installed, treated, released,
stored or disposed of any Hazardous Substances on, under, or at their respective
properties, except in each case for such noncompliance that would not result in
a Material Adverse Effect. There are no actions, suits, claims, notices of
violation, hearings, investigations or proceedings pending or, to the best of
each Borrower’s knowledge, threatened in writing against or affecting any
Borrower or any Subsidiary thereof or with respect to the ownership, use,
maintenance and operation of their respective properties, relating to
Environmental Laws or Hazardous Substances, except as would not result in a
Material Adverse Effect.
     Section 8.08 Investment Company Status. No Borrower or Subsidiary thereof
is an “investment company,” or a company “controlled” by an “investment
company,” in each case required to be registered as such pursuant to, and within
the meaning of the Investment Company Act of 1940.
     Section 8.09 ERISA. Except as would not result in a Material Adverse
Effect:
          (a) each Credit Party is in compliance in all material respects with
all applicable provisions and requirements of ERISA with respect to each Pension
Plan;
          (b) no ERISA Event has occurred; and
          (c) all liabilities under each Plan are (i) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing the Plan, (ii) insured

37



--------------------------------------------------------------------------------



 



with a reputable insurance company, (iii) provided for or recognized in the
financial statements most recently delivered to the Administrative Agent and the
Lenders pursuant hereto or (iv) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto.
     Section 8.10 Subsidiaries and Other Equity Investments.
          (a) Each Subsidiary of each Borrower on the date of this Agreement is
listed in Schedule 8.10. Except as set forth in such Schedule, on the date of
this Agreement no Borrower holds, directly or indirectly, any equity interest in
any other Person.
          (b) Schedule 8.10 sets forth as of the date hereof (i) the
jurisdiction of organization of each Subsidiary of each Borrower, (ii) the
nature of the legal organization of each such Subsidiary, (iii) the number and
percentage of the capital stock or other equity interests of each such
Subsidiary that any Borrower owns, and (iv) any other Persons directly owning
any interest in any such Subsidiary and the number and percentage of the capital
stock or other equity interests of such Subsidiary owned by such other Persons.
All of the issued and outstanding capital stock or other equity interests of
each such Subsidiary have been duly authorized and are validly issued and are
fully paid and non-assessable. No securities convertible into or exchangeable
for any shares of capital stock or other ownership interests of any Borrower’s
Restricted Subsidiaries, or any options, warrants or other commitments entitling
any Person to purchase or otherwise acquire any shares of capital stock or other
ownership interests of such Subsidiaries, are issued and outstanding.
     Section 8.11 Margin Regulations. No Borrower is engaged in the business of
extending credit for the purpose of purchasing or carrying “margin stock”
(within the meaning of Regulation U of the FRB) in contravention of Regulation U
of the FRB.
     Section 8.12 Taxes. Each Borrower and each Subsidiary thereof have duly
filed all material tax and information returns required to be filed, and have
paid or caused to be paid all taxes, fees, assessments and other governmental
charges or levies that have become due and payable, except to the extent such
taxes, fees, assessments or other charges or levies are being contested in good
faith and are adequately reserved against in accordance with GAAP. There is no
proposed tax assessment against any Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect or cause any Borrower or Subsidiary thereof
not to be Solvent. No Borrower and no Subsidiary thereof is party to any tax
sharing agreement except as consented by the Majority Lenders.
     Section 8.13 Patents and Other Rights. To the best of each Borrower’s
knowledge, in respect of all material patents, trademarks, trade names, service
marks, copyrights and all rights with respect thereto of the Borrowers and the
Restricted Subsidiaries thereof, no Borrower and no Restricted Subsidiary
thereof is in violation of any rights of others with respect to the use of the
foregoing, except for such violation that would not reasonably be expected to
have a Material Adverse Effect.
     Section 8.14 Insurance. The properties of each Borrower and each Subsidiary
thereof are insured, with financially sound and reputable insurance companies
not Affiliates of any

38



--------------------------------------------------------------------------------



 



Borrower (except to the extent that such companies cease to be financially sound
or reputable and the Borrowers are otherwise in compliance with Section 9.04),
in such amounts, with such deductibles and covering such risks as is customarily
carried by companies engaged in similar businesses and owning similar properties
in the localities where such Borrower or such Subsidiary operates.
     Section 8.15 Financial Statements and Projections.
          (a) The unaudited consolidated balance sheet of NINA and its
Subsidiaries as of June 30, 2008, and the related consolidated statements of
income, shareholders’ equity and cash flows, for the applicable fiscal period
then ended, are complete and correct in all material respects and fairly present
the financial condition of NINA and its Subsidiaries as of such dates and the
results of operations of NINA and its Subsidiaries for the periods covered by
such statements, in each case in accordance with GAAP consistently applied,
subject, in the case of financial statements other than annual financial
statements, to year-end adjustments and the absence of notes.
          (b) Since June 30, 2008, there has been no Material Adverse Effect.
     Section 8.16 Compliance with Laws, Etc. Each Borrower and each Subsidiary
thereof is in compliance with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority, and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in each
case for such noncompliance that would not result in a Material Adverse Effect
or a material adverse effect on the interests of the Lenders taken as a whole.
     Section 8.17 Solvency. Each Credit Party is Solvent.
     Section 8.18 Collateral. Each Security Agreement, when executed, by all
parties thereto (i) creates in favor of the Collateral Agent (for the benefit of
the Lenders and Agents) a legal, valid, binding and (subject, with respect to
perfection against third parties, to the following sentence) enforceable
security interest (provided that perfection against third parties is addressed
in the following sentence) in the Collateral described therein in which the
applicable Credit Party now has rights and proceeds thereof, and (ii) will
create in favor of the Collateral Agent (for the benefit of the Lenders and
Agents) a legal, valid, binding and enforceable security interest (provided that
perfection against third parties is addressed in the following sentence) in the
Collateral described therein in which the applicable Credit Party hereafter
acquires rights upon such Credit Party’s acquisition of rights therein, in each
case, subject to applicable insolvency, bankruptcy, reorganization, moratorium,
fraudulent transfer and other laws now or hereafter in effect generally
affecting rights of creditors (including with respect to specific performance)
and principles of equity and to the discretion of a court before which any
procedure may be brought, whether considered in a proceeding in equity or in law
and to the discretion of the court before which any proceeding therefore may be
brought. Such security interest will constitute, upon execution thereof by all
parties thereto (or, as applicable, upon the applicable Credit Party’s
acquisition of rights in the Collateral subject thereto), a fully perfected Lien
on all right, title and interest of the Credit Parties in such Collateral and
proceeds thereof, as security for the Obligations hereunder, in each case prior
and superior to the rights of any other Person (except, in the case of all
Collateral, with respect to Permitted Liens to the extent set forth above);

39



--------------------------------------------------------------------------------



 



provided, however, that such security interest shall not be perfected until
(A) in the case of the certificated securities, the time at which such
certificated securities are delivered to the Collateral Agent or financing
statements in appropriate form are filed in the appropriate offices, (B) in the
case of cash, the time at which the Collateral Agent acquires possession
thereof, (C) in the case of Deposit Accounts, Securities Accounts, Commodities
Accounts and letter-of-credit rights not constituting Supporting Obligations,
the time at which the Collateral Agent acquires “control” thereof, as described
in Section 9-104, 9-106 and 9-107 (as applicable) of the UCC, (D) in the case of
intellectual property, the time at which each intellectual property security
agreement is filed in the United States Patent and Trademark Office or the
United States Copyright Office, respectively, together with financing statements
in appropriate form filed in the appropriate offices, (E) in the case of all
other personal property Collateral described therein, the time at which
financing statements in appropriate form are filed in the appropriate offices,
and (F) in the case of all real property Collateral, the time at which the
applicable deed of trust or mortgage is recorded in the appropriate filing
office therefor. Nothing in this Agreement or any Security Agreement shall be
given effect as requiring that any Borrower make any filing, registration or
undertake any other action to create or perfect any security interest under the
laws of any jurisdiction other than the United States, any state thereof or the
District of Columbia.
     Section 8.19 Burdensome Agreements. No Borrower or Restricted Subsidiary
thereof is party to any contractual obligation (other than any Loan Document and
NINA’s Operating Agreement), that (i) limits the ability (A) of any Restricted
Subsidiary of any Borrower to make Restricted Payments to such Borrower or any
Guarantor or to otherwise transfer property to such Borrower or any Guarantor,
(B) of any Restricted Subsidiary of any Borrower to incur any Guarantee
Obligation with respect to the Indebtedness of such Borrower or (C) of any
Borrower or any Restricted Subsidiary thereof to create, incur, assume or suffer
to exist Liens on property of such Person, except as permitted in Section 10.02
hereof or (ii) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.
ARTICLE IX
AFFIRMATIVE COVENANTS
So long as any of the Obligations (other than indemnities and other contingent
Obligations not then due and payable, unless a written demand or invoice shall
have been delivered to the applicable Borrower or Guarantor with respect
thereto) shall remain unpaid or any Lender shall have any Commitment, the
Borrowers agree that:
     Section 9.01 Reporting Covenants.
          (a) Financial Statements. The Borrowers shall furnish (or cause to be
furnished) to the Administrative Agent:
               (i) as soon as available and in any event within 45 days after
the end of the first three fiscal quarters of each fiscal year (beginning with
such fiscal quarter ending March 31, 2009), the consolidated balance sheet of
NINA and its Subsidiaries as of the end of such quarter, and the related
consolidated statements of income, shareholders’ equity and cash flows of NINA
and its Subsidiaries for such quarter and the portion of the fiscal year through
the

40



--------------------------------------------------------------------------------



 



end of such quarter, prepared in accordance with GAAP consistently applied, all
in reasonable detail and setting forth in comparative form the figures for the
corresponding period in the preceding fiscal year, together with a certificate
of a Responsible Officer of NINA stating that such financial statements fairly
present the financial condition of NINA and its Subsidiaries as at such date and
the results of operations of NINA and its Subsidiaries for the period ended on
such date and have been prepared in accordance with GAAP consistently applied,
subject to changes resulting from year-end audit adjustments and except for the
absence of notes;
               (ii) as soon as available and in any event within 90 days after
the end of each fiscal year, the consolidated balance sheet of NINA and its
Subsidiaries as of the end of such fiscal year, and the related consolidated
statements of income, shareholders’ equity and cash flows of NINA and its
Subsidiaries for such fiscal year, prepared in accordance with GAAP consistently
applied, all in reasonable detail and setting forth in comparative form the
figures for the previous fiscal year, accompanied by a report and opinion
thereon of a firm of independent certified public accountants;
               (iii) as soon as available and in any event on or before the last
calendar day of each month, a written report prepared by a Responsible Officer
of NINA (A) covering the immediately preceding calendar month and reporting on
any material developments in respect of the ongoing business and operations of
NINA and its Subsidiaries occurring in such immediately preceding calendar month
and (B) comparing actual general and administrative expenses for such
immediately preceding calendar month to budgeted general and administrative
expenses for such month;
               (iv) promptly upon receipt thereof, copies of all material
written reports submitted to any Borrower by the Borrowers’ independent
certified public accountants in connection with each annual, interim or special
audit examination of NINA and its Subsidiaries made by such accountants,
including the “management letter” submitted by such accountants to any Borrower
in connection with their annual audit;
               (v) as soon as available and in any event not less than 30 days
prior to the start of each fiscal year, the Business Plan for such fiscal year,
in form reasonably satisfactory to the Majority Lenders;
               (vi) promptly after delivery thereof to the applicable recipient,
copies of (A) the DOE Application and any other material information submitted
in writing by any Borrower to the DOE in connection with its loan guaranty
program (including as part of the due diligence, underwriting and negotiation
process for loan guaranties) as relevant to the Project, and (B) any material
information submitted in writing by any Borrower to any Rating Agency, financing
institution or insurer as part of such Person’s due diligence process;
               (vii) at the Majority Lenders’ reasonable request, a reasonably
detailed report regarding the progress of due diligence, discussions and
negotiations with DOE, Japan Bank for International Cooperation, Nippon Export
and Investment Insurance, any Rating Agency and any prospective financing
institution, in each case, with respect to material transactions with such
institution with respect to any financing arrangement (but excluding any fee
letters); and

41



--------------------------------------------------------------------------------



 



               (viii) not later than the first anniversary of the date hereof, a
detailed project finance plan for the Project, including (A) reasonably detailed
summaries of all key contracts related thereto, including power purchase and
sale agreements to be entered into with customers, (B) reasonably detailed plans
for arranging non-recourse, or limited recourse, financing for the Units (as
defined in the EPC Contract), (C) descriptions of expected risk allocations
among all participants in the Project, (D) descriptions of risk mitigation
plans, from creditor’s perspective, that in NINA’s opinion will be acceptable to
DOE, Japan Bank for International Cooperation, Nippon Export and Investment
Insurance or other project finance creditors to support a financing, and
(E) descriptions of potential sponsor supports that the Borrowers or their
advisors consider likely to be requested by such creditors.
          (b) Additional Information. The Borrowers shall furnish to the
Administrative Agent:
               (i) promptly after any Borrower has knowledge or becomes aware
thereof, notice of the occurrence (or written threat) of any Event of Loss with
respect to its property or assets aggregating $5,000,000 (or its equivalent in
another currency) or more as reasonably determined by the Borrower;
               (ii) promptly after any Borrower has knowledge or becomes aware
thereof, notice of the occurrence or existence of any Default;
               (iii) prompt written notice of (A) any proposed acquisition of
stock, assets or property by any Borrower or any Subsidiary thereof that would
reasonably be expected to result in a material environmental liability under
Environmental Laws and (B) any unpermitted spillage, leakage, discharge,
disposal, leaching, migration or release of any Hazardous Substances required to
be reported to any Governmental Authority under applicable Environmental Laws;
               (iv) prompt written notice of all actions, suits, claims, notices
of violation, hearings, investigations or proceedings pending, or to the best of
each Borrower’s knowledge, threatened in writing against or affecting any
Borrower or any Subsidiary thereof or with respect to the ownership, use,
maintenance and operation of their respective businesses, operations or
properties, relating to Environmental Laws or Hazardous Substances unless such
action, suit, claim, notice of violation, hearing, investigation or proceeding
would not reasonably be expected to involve an aggregate liability greater than
$5,000,000;
               (v) prompt written notice of the initiation of all actions, suits
and proceedings before any Governmental Authority or arbitrator pending, or to
the best of each Borrower’s knowledge, threatened in writing against or
affecting any Borrower or any Subsidiary thereof which (A) if adversely
determined would involve an aggregate liability equal to $5,000,000 or more, or
(B) otherwise may have a Material Adverse Effect;
               (vi) promptly after any Borrower has knowledge or becomes aware
of any of the following events affecting any Borrower or any ERISA Affiliate
(but in no event more than ten days after such event), together with a copy of
any notice with respect to such event that is required to be filed with a
Governmental Authority and any notice delivered by a

42



--------------------------------------------------------------------------------



 



Governmental Authority to any Borrower or any ERISA Affiliate with respect to
such event, in each case to the extent such event would be reasonably expected
to result in a Material Adverse Effect: (A) an ERISA Event; (B) the adoption of
any new Pension Plan by any Borrower or any ERISA Affiliate; (C) the adoption of
any amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA); or (D) the commencement of contributions by any
Borrower or any ERISA Affiliate to any employee benefit plan that is subject to
Title IV of ERISA or Section 412 of the Internal Revenue Code;
               (vii) promptly after the giving, sending or filing thereof, or
the receipt thereof, copies of (A) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by any Borrower or any ERISA
Affiliate with the IRS with respect to each Pension Plan, (B) all notices
received by any Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning an ERISA Event, and (C) copies of such other documents or
governmental reports or filings relating to any Pension Plan as the
Administrative Agent shall reasonably request.
               (viii) the information regarding insurance maintained by NINA and
its Subsidiaries as required under Section 9.04 and, if any, the Collateral
Documents;
               (ix) the reports and notices as required by the Collateral
Documents;
               (x) promptly after the occurrence thereof, notice of any labor
controversy resulting in or threatening to result in any strike, work stoppage,
boycott, shutdown or other material labor disruption against or involving any
Borrower or any Subsidiary thereof which could reasonably be expected to result
in a Material Adverse Effect;
               (xi) prompt written notice of any other condition or event which
has resulted, or that would reasonably be expected to result, in a Material
Adverse Effect; and
               (xii) such other information respecting the operations,
properties, business or condition (financial or otherwise) of any Borrower or
its Restricted Subsidiaries (including with respect to the Collateral) as any
Lender (through the Administrative Agent) may from time to time reasonably
request.
Each notice pursuant to this subsection (other than clauses (vii), (viii),
(ix) and (xii)) shall be accompanied by a written statement by a Responsible
Officer of the applicable Borrower setting forth information on the occurrence
referred to therein, and stating what action the Borrowers propose to take with
respect thereto.
     Section 9.02 Preservation of Existence, Etc. Each Borrower shall, and shall
cause each of its Restricted Subsidiaries to, maintain and preserve (i) its
legal existence and its rights to transact business and (ii) all other rights,
franchises and privileges necessary or desirable in the normal course of its
business and operations and the ownership of its properties, except in
connection with transactions not prohibited by Article X or, in the case of
clause (ii) only, as would not result in a Material Adverse Effect.

43



--------------------------------------------------------------------------------



 



     Section 9.03 Payment of Certain Obligations. Each Borrower shall, and shall
cause each of its Restricted Subsidiaries to, pay and discharge (i) all taxes,
fees, assessments and governmental charges or levies imposed upon it or upon its
properties or assets prior to the date on which penalties attach thereto, and
all lawful claims for labor, materials and supplies which, if unpaid, might
become a Lien (other than a Permitted Lien) upon any properties or assets of any
Borrower or any Subsidiary thereof, except to the extent such taxes, fees,
assessments or governmental charges or levies, or such claims, are being
contested in good faith by appropriate proceedings and are adequately reserved
against in accordance with GAAP; and (ii) all lawful claims which, if unpaid,
would by law become a Lien upon its property that constitutes Collateral not
constituting a Permitted Lien.
     Section 9.04 Maintenance of Insurance. Each Borrower shall, and shall cause
each of its Restricted Subsidiaries to, carry and maintain in full force and
effect, at its own expense and with financially sound and reputable insurance
companies not Affiliates of any Borrower ( provided, however, that no Borrower
nor any Guarantor or Subsidiary shall be in breach of any Loan Document if any
such insurance company ceases to be financially sound or reputable if the
Borrower or Guarantor or its Subsidiaries promptly obtains insurance coverage
from a different financially sound or reputable insurance company), insurance in
such amounts, with such deductibles and covering such risks as is customarily
carried by companies engaged in the same or similar businesses and owning
similar properties in the localities where any Borrower or such Subsidiary
operates. Insurance on the Collateral shall name the Collateral Agent (for the
benefit of the Lenders and Agents), as additional insured and as loss payee.
Upon the request of the Administrative Agent or any Lender, the Borrowers shall
furnish the Administrative Agent from time to time (but not more frequently than
once per year) with reasonably detailed information as to the insurance carried
by the Borrowers and, if so requested, copies of all such insurance policies.
The Borrowers shall also furnish to the Administrative Agent from time to time
(but not more frequently than once per year) upon the request of the
Administrative Agent or any Lender a certificate, to the extent such insurance
broker customarily issues such certificates, of the Borrowers’ insurance broker
stating that all premiums then due on the policies relating to insurance on the
Collateral have been paid, that such policies are in full force and effect and
that such insurance coverage and such policies comply with all the requirements
of this Section 9.04. All insurance policies required under this Section 9.04
shall provide that they shall not be terminated or cancelled nor shall any such
policy be materially changed in a manner adverse to any Lender or Agent without
at least 30 days’ prior written notice to the Borrowers and the Administrative
Agent. Receipt of notice of termination or cancellation of any such insurance
policies or reduction of coverages or amounts thereunder (other than pursuant to
a reasonable request of the Borrowers) shall entitle the Administrative Agent,
acting reasonably and in good faith, to renew any such policies, cause the
coverages and amounts thereof to be maintained at levels required pursuant to
the first sentence of this Section 9.04 or otherwise to obtain similar insurance
in place of such policies, in each case at the expense of the Borrowers.
     Section 9.05 Keeping of Records and Books of Account. Each Borrower shall,
and shall cause each of its Subsidiaries to, keep adequate records and books of
account, in which appropriate entries shall be made in accordance with GAAP,
reflecting all financial transactions of such Borrower and its Subsidiaries.

44



--------------------------------------------------------------------------------



 



     Section 9.06 Inspection Rights. Each Borrower shall at any reasonable time
and from time to time (but in no event more frequently than once per year,
unless an Event of Default has occurred and is continuing, in which case such
frequency limitation shall not apply) permit the Administrative Agent or any of
their respective agents or representatives to visit and inspect any of the
properties of such Borrower and its Restricted Subsidiaries and to examine and
make copies of and abstracts from the records and books of account of such
Borrower and its Subsidiaries, and to discuss the business affairs, finances and
accounts of such Borrower and any such Subsidiary with any of the officers,
employees or accountants of such Borrower or such Subsidiary, all at the expense
of such Borrower.
     Section 9.07 Compliance with Laws, Etc. Each Borrower shall, and shall
cause each of its Subsidiaries to, comply in all material respects with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (other than Environmental Laws, which are addressed in
Section 9.09) and the material terms of any indenture, contract or other
instrument to which it may be a party or under which it or its properties may be
bound, except in each case where any failure to comply would not reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
interests of the Lenders taken as a whole. Without limiting the generality of
the foregoing, except as would not reasonably be expected to result in a
Material Adverse Effect each Borrower shall, and shall cause each ERISA
Affiliate to: (i) maintain each Plan and each Pension Plan in compliance in all
respects with the applicable provisions of ERISA, the Internal Revenue Code or
other Federal or state law; (ii) cause each Plan and each Pension Plan that is
intended to be qualified under Section 401(a) of the Internal Revenue Code to
maintain its qualified status under Section 401(a) of the Internal Revenue Code;
(iii) ensure that all liabilities under each Plan are (A) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing the Plan, (B) insured with a reputable insurance company, (C) provided
for or recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto, or (D) estimated in the
formal notes to the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto; and (iv) make all required
contributions to any Pension Plan or Multiemployer Plan.
     Section 9.08 Licenses. Each Borrower shall, and shall cause each of its
Restricted Subsidiaries to, obtain and maintain all licenses, authorizations,
consents, filings, exemptions, registrations and other governmental approvals
necessary in connection with the execution, delivery and performance of the Loan
Documents, the consummation of the transactions therein contemplated or the
operation and conduct of its business and ownership of its properties,
including, once issued, the COL (as defined in the EPC Contract), except in each
case as would not result in a Material Adverse Effect or a material adverse
effect on the interests of the Lenders taken as a whole.
     Section 9.09 Action Under Environmental Laws. Each Borrower shall, and
shall cause each of its Subsidiaries to, upon becoming aware of the presence of
any Hazardous Substance, other than the presence of Hazardous Substances in
material compliance with Environmental Laws, or the existence of any material
environmental liability under applicable Environmental Laws with respect to
their respective businesses, operations or properties, take all actions, at
their cost and expense, as required by Environmental Laws to investigate and
clean up the condition of their respective businesses, operations or properties,
including all required removal,

45



--------------------------------------------------------------------------------



 



containment and remedial actions, and restore their respective businesses,
operations or properties to a condition in material compliance with applicable
Environmental Laws. Each Borrower shall, and shall cause each of its
Subsidiaries to, use, generate, manufacture, install, treat, release, store or
dispose of any Hazardous Substances solely in compliance in all material
respects with all applicable Environmental Laws.
     Section 9.10 Use of Proceeds. The Borrowers shall use the proceeds of the
Loans solely for the purchase of Equipment and Materials invoiced by the
Contractor pursuant to the EPC Contract.
     Section 9.11 Financing Plan. The Borrowers shall deliver to the
Administrative Agent, within six months after the determination of Fixed Price
and the Unit Contract Price (as defined in the EPC Contract) for each Unit in
accordance with Sections 2.15.1 and 2.15.5 of the EPC Contract, a financing plan
demonstrating the sources and uses of funds available for payment of such Fixed
Price and Unit Contract Price.
     Section 9.12 Reinvestment of Equity Proceeds. Each Borrower and each
Restricted Subsidiary shall apply the Net Cash Proceeds of any issuance by it of
equity to capital expenditures or working capital of the Borrower or Restricted
Subsidiaries thereof.
     Section 9.13 Existing NINA Credit Agreement. Not later than one Business
Day after the date of the initial Borrowing, the Borrowers shall repay in full
all obligations (other than contingent indemnification obligations for which no
claim has been made) of the Borrowers under the Existing NINA Credit Agreement
and terminated all commitments thereunder.
     Section 9.14 Additional Guarantors and Collateral.
          (a) Within ten (10) Business Days following the date on which any
Borrower or Restricted Subsidiary incorporates, creates or acquires any
additional Restricted Subsidiary (other than a Non-U.S. Subsidiary), such
Borrower shall (i) cause such new Restricted Subsidiary to execute and deliver a
guaranty of the Obligations in substantially the form attached hereto as
Exhibit F (or a supplement to any such existing guaranty pursuant to which it
agrees to be bound by the terms and conditions thereof) to the Administrative
Agent and a security agreement in substantially the form attached hereto as
Exhibit G (or a supplement to any such existing Security Agreement pursuant to
which it agrees to be bound by the terms and conditions thereof) to the
Collateral Agent and (ii) cause such new Restricted Subsidiary to file any UCC-1
financing statements furnished by the Collateral Agent in each jurisdiction in
which such filing is necessary to perfect the security interest of the
Collateral Agent in the Collateral of such Subsidiary and in which the
Collateral Agent requests that such filing be made.
          (b) Within ten (10) Business Days after the date any Borrower or
Restricted Subsidiary incorporates, creates or acquires any additional
Restricted Subsidiary, such Borrower or Restricted Subsidiary shall pledge the
capital stock or other equity interests of such new Restricted Subsidiary to the
Collateral Agent pursuant to a supplement to the Borrower Security Agreement,
which equity interests shall be in certificated form; provided, however, that
with respect to any such additional Restricted Subsidiary that is a Non-U.S.
Subsidiary, any such

46



--------------------------------------------------------------------------------



 



pledge shall be subject to the same limitations as are set forth in Section 2(g)
of the Borrower Security Agreement.
          (c) If at any time any Borrower or any Restricted Subsidiary thereof
other than a Non-U.S. Subsidiary shall become the owner of any real property
(including pursuant to Section 6.5.2 of the South Texas Participation Agreement
(as defined in the form of Borrower Security Agreement attached hereto as
Exhibit B)), promptly, and in any event within sixty (60) days following
acquisition of such real property, such Borrower shall (and shall cause any of
its Restricted Subsidiaries to) enter into and deliver to the Collateral Agent a
deed of trust, mortgage or similar Lien in respect to such property, in form and
substance reasonably satisfactory to the Collateral Agent, together with such
title insurance polices, evidence of insurance, insurance certificates and
endorsements, surveys, appraisals, consents, subordination agreements and other
documents and other instruments as the Collateral Agent or the Majority Lenders
shall reasonably request.
     Section 9.15 Further Assurances and Additional Acts. Each Borrower shall
(and shall cause its Restricted Subsidiaries to) execute, acknowledge, deliver,
file, notarize and register at its own expense all such further agreements,
instruments, certificates, documents, assurances and other items (including
resolutions, incumbency and officers’ certificates, opinions of counsel, control
agreements, search reports and other certificates and documents) and perform
such acts as any Agent or the Majority Lenders shall deem necessary or
appropriate to effectuate the purposes of the Loan Documents, and promptly
provide the requesting Agent with evidence of the foregoing reasonably
satisfactory in form and substance to the requesting Agent or the Majority
Lenders.
ARTICLE X
NEGATIVE COVENANTS.
     So long as any of the Obligations shall remain unpaid (other than
indemnities and other contingent Obligations not then due and payable, unless a
written demand or invoice shall have been delivered to the applicable Credit
Party with respect thereto) or any Lender shall have any Commitment, the
Borrowers agree that:
     Section 10.01 Indebtedness. Each Borrower shall not, and shall not permit
any of its Subsidiaries to, create, incur, assume or otherwise become liable for
or suffer to exist any Indebtedness, other than:
          (a) Indebtedness of the Borrowers to the Lenders hereunder;
          (b) from the date hereof until the end of the first Business Day after
the initial Borrowing, Indebtedness under the Existing NINA Credit Agreement;
          (c) accounts payable to trade creditors for goods and services and
incurred or for the deferred purchase price of property or services in the
ordinary course of business;
          (d) Indebtedness consisting of guarantees resulting from endorsement
of negotiable instruments for collection by any Borrower or any Subsidiary
thereof in the ordinary course of business;

47



--------------------------------------------------------------------------------



 



          (e) Indebtedness under Permitted Swap Contracts;
          (f) Indebtedness of the Borrowers and Restricted Subsidiaries thereof
under a working capital facility in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding;
          (g) Indebtedness of the Borrowers to any wholly-owned Restricted
Subsidiary thereof, or of any wholly-owned Restricted Subsidiary of a Borrower
to another such Person;
          (h) Indebtedness of NINA to any Excluded NINA Subsidiary, or of any
Excluded NINA Subsidiary to NINA;
          (i) Attributable Indebtedness, capital lease obligations, mortgage
financings or purchase money obligations, in each case, incurred for the purpose
of financing all or any part of the purchase price or cost of design,
construction, installation or improvement or lease of property (real or
personal), plant or equipment used in the business of any Borrower or Subsidiary
thereof, or incurred within 270 days after any of the foregoing, in an aggregate
principal amount not to exceed $5,000,000 at any time outstanding;
          (j) Indebtedness, outstanding for no longer than thirty (30) days,
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument (except in the case of daylight overdrafts)
inadvertently drawn against insufficient funds;
          (k) Indebtedness in respect of workers’ compensation claims, bankers’
acceptance and performance and surety bonds in the ordinary course of business;
          (l) Indebtedness of any Excluded NINA Subsidiary (i) in favor of
Persons other than any Credit Party with respect to which no Borrower or
Restricted Subsidiary has provided any Guarantee Obligation and
(ii) Indebtedness of any Excluded NINA Subsidiary to a Credit Party of the type
referred to in clause (viii) of the definition of “Indebtedness”;
          (m) Indebtedness that may be deemed to arise as a result of agreements
of any Borrower or any Subsidiary providing for indemnification, adjustment of
purchase price or any similar obligations, in each case, incurred in connection
with the acquisition or disposition of any business, assets or equity interests
of any Subsidiary not prohibited under Section 10.05 or 10.06 or any business,
assets or equity interests acquired by any Borrower or any Subsidiary not
prohibited under Section 10.05 or 10.06; provided that in the case of any such
disposition the aggregate maximum liability associated with such provisions may
not exceed the gross proceeds (including non-cash proceeds) of such disposition;
          (n) Indebtedness consisting of letters of credit, Guarantee
Obligations or other similar instruments to the extent (i) such Indebtedness,
including instruments supporting Permitted Swap Contracts, are cash
collateralized and (ii) such Borrower or such Subsidiary would not have been
prohibited from expending the funds used to cash collateralize such instrument
directly under the terms of this Agreement; and

48



--------------------------------------------------------------------------------



 



          (o) Indebtedness consisting of (i) obligations to pay insurance
premiums or (ii) take-or-pay obligations contained in supply agreements, in each
case arising in the ordinary course of business;
provided that, notwithstanding the foregoing, in no event shall any Borrower or
any Subsidiary thereof at any time incur any Indebtedness (including any
Guarantee Obligation) in respect of the NRG Debt Documents.
     Section 10.02 Liens; Burdensome Agreements.
          (a) No Borrower shall, or shall permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon or with respect to any of
its properties, revenues or assets, whether now owned or hereafter acquired,
other than Permitted Liens. In no event shall any Borrower or any Subsidiary
thereof grant any Lien on any of its assets securing any of the NRG Debt
Documents.
          (b) No Borrower shall, or shall permit any of its Restricted
Subsidiaries to, enter into or suffer to exist any agreement (other than any
Loan Document) (A) requiring the grant of a Lien to secure an obligation of any
such Person if a Lien is granted to secure another obligation of such Person, or
(B) prohibiting or conditioning the creation or assumption by such Borrower or
any Subsidiary of any Lien upon any of its properties, revenues or assets
generally, whether now owned or hereafter acquired; provided, however, that this
subsection shall not prohibit any requirement, prohibition or condition
(i) incurred or provided in favor of any holder of Indebtedness permitted under
Section 10.01(b) or Section 10.01(i) solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness,
(ii) under any applicable law, rule, regulation or order, or any governmental
permit or license, (iii) under any agreement between any Borrower or any
Affiliate thereof, on the one hand, and the Contractor or any Affiliate thereof,
on the other hand or (iv) provisions limiting the disposition or distribution of
assets or property in any joint venture agreements, ownership, participation,
shareholders, partnership or limited liability company agreements relating to
project interests, asset sale agreements, sale leaseback agreements, stock sale
agreements and other similar agreements, which limitation is applicable only to
the assets that are the subject of such agreements (provided that such agreement
specifically permits the Lien in favor of the Lenders and Agents).
     Section 10.03 Change in Nature of Business. No Borrower shall, or shall
permit any of its Restricted Subsidiaries to, engage in any material line of
business substantially different from those lines of business carried on by it
at the date hereof.
     Section 10.04 Restrictions on Fundamental Changes. No Borrower shall, or
shall permit any of its Restricted Subsidiaries to, merge with or consolidate
into any Person, or sell, transfer, lease or otherwise dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets, except that:
          (a) each Borrower and the Restricted Subsidiaries thereof may sell or
dispose of assets in accordance with the provisions of Section 10.05;

49



--------------------------------------------------------------------------------



 



          (b) each Borrower and the Restricted Subsidiaries thereof may make any
investment not prohibited by Section 10.06; and
          (c) each Borrower and the Restricted Subsidiaries thereof may merge
with or consolidate into any other Person, provided that (A) such Borrower or
Restricted Subsidiary is the surviving Person, and (B) no such merger or
consolidation shall be made while there exists a Default or if a Default would
occur as a result thereof.
     Section 10.05 Sales of Assets. No Borrower shall, or shall permit any of
its Restricted Subsidiaries to, sell, lease, transfer, license or otherwise
dispose of (whether in one transaction or a series of transactions) (each of the
foregoing, a “Disposition”) any assets (including any shares of stock in any
Subsidiary or other Person and intellectual property rights), except:
          (a) Dispositions of cash and Permitted Cash Equivalent Investments;
          (b) Dispositions of assets that have become worn out, damaged or
obsolete or that are promptly being replaced, in each case, in the ordinary
course of business;
          (c) Dispositions of any assets by any Restricted Subsidiary of any
Borrower to another such Restricted Subsidiary, or to any Borrower;
          (d) non-exclusive licenses of patents, trademarks, copyrights and
other intellectual property rights granted in the ordinary course of business;
          (e) Dispositions by NINA of (i) equity interests in STP 3&4 to the
extent the same would not constitute an Event of Default under Section 11.01(j)
or (ii) any other assets not related to the Project (including any equity
interests in any Excluded NINA Subsidiary), provided in each case that such
Disposition is for at least fair market value; and
          (f) Dispositions by NINA3 and NINA4 of direct, undivided ownership
interests in the Project for at least fair market value.
     Section 10.06 Loans and Investments. No Borrower shall, or shall permit any
of its Restricted Subsidiaries to, make any Investments in any Person, other
than:
          (a) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sales of goods or services in the ordinary course of
business;
          (b) (i) Investments by any Borrower in the capital stock or other
equity interests of Restricted Subsidiaries, and (ii) unless otherwise
prohibited under this Agreement, extensions of credit and advances by any
Borrower to any of the Restricted Subsidiaries or by any Restricted Subsidiary
to any Borrower or Restricted Subsidiaries;
          (c) Permitted Cash Equivalent Investments;
          (d) employee loans and guarantees in accordance with such Borrower’s
usual and customary practices with respect thereto (to the extent permitted by
applicable law);

50



--------------------------------------------------------------------------------



 



          (e) Investments received in connection with any Insolvency Proceeding
in respect of any customers, suppliers or clients and in settlement of
delinquent obligations of, and other disputes with, customers, suppliers or
clients;
          (f) Investments by a Borrower or any Restricted Subsidiary thereof, to
the extent they are deemed to arise as a result of the incurrence of any
Indebtedness permitted under Section 10.01;
          (g) Investments listed on Schedule 10.06(g) and any extensions,
renewals or reinvestments thereof, so long as the aggregate amount of all
Investments pursuant to this subsection is not increased at any time above the
amount of such Investments existing on the date hereof;
          (h) Investments made with equity interests of any Borrower (other than
NINA) or any Restricted Subsidiary of any Borrower;
          (i) Investments made to repurchase or retire common stock or
membership interests of any Borrower issued to any employee or director of the
Borrower or any Restricted Subsidiary thereof pursuant to any employee equity
ownership or incentive plan or policy and approved by the board of managers of
NINA; and
          (j) Investments by NINA in any Excluded NINA Subsidiaries.
     Section 10.07 Capital Expenditures. No Borrower shall, or shall permit any
of its Restricted Subsidiaries to, make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (including obligations under Capital Leases), except for (i) any
expenditures in respect of any normal replacements and maintenance which are
properly charged to current operations, (ii) expenditures made to restore,
rebuild or replace property following any damage, loss, destruction or
condemnation of fixed or capital assets, to the extent such expenditures are
made or financed with proceeds received or to be received from a recovery event,
(iii) expenditures constituting reinvestment proceeds from the sale or other
disposition of assets otherwise permitted herein, (iv) expenditures made to the
extent reimbursed by a Person other than the Credit Parties, (v) expenditures
constituting capitalized interest, (vi) expenditures pursuant to the EPC
Contract, and (vii) capital expenditures not otherwise permitted by this
Section 10.07 in an amount not to exceed $1,000,000 per fiscal year of NINA (
provided that, if in any fiscal year, the capital expenditures of the Borrowers
and their Restricted Subsidiaries is less than $1,000,000, then such shortfall
can be carried forward and incurred in the following fiscal year but, regardless
of whether it is spent, no fiscal year after that).
     Section 10.08 Sales and Leasebacks. No Borrower shall, or shall permit any
of its Restricted Subsidiaries to, become liable, directly or indirectly, with
respect to any lease, whether an Operating Lease or a Capital Lease, of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, (i) which such Borrower or such Restricted Subsidiary has sold or
transferred or is to sell or transfer to any other Person or (ii) which such
Borrower or such Restricted Subsidiary intends to use for substantially the same
purposes as any

51



--------------------------------------------------------------------------------



 



other property which has been or is to be sold or transferred by such Borrower
or such Restricted Subsidiary to any other Person in connection with such lease.
     Section 10.09 Restricted Payments.
          (a) No Borrower shall declare or pay any dividends in respect of such
Borrower’s capital stock or other equity interests, or purchase, redeem, retire
or otherwise acquire for value any of its capital stock or other equity
interests now or hereafter outstanding, return any capital to its shareholders
as such, or make any distribution of assets to its shareholders (or members) as
such, or permit any of its Subsidiaries to purchase, redeem, retire, or
otherwise acquire for value any stock or other equity interests of such Borrower
(collectively, “Restricted Payments”), except that each Borrower may (i) declare
and deliver dividends and distributions payable only in common stock of such
Borrower; (ii) purchase, redeem, retire, or otherwise acquire shares of its
capital stock or other equity interests with the proceeds received from a
substantially concurrent issue of new shares of its capital stock or other
equity interests; and (iii) make payments to holder of such Borrower’s equity
interests in an amount sufficient to permit such holder to pay income taxes to
the extent are attributable to the operations of such Borrower and its
Subsidiaries; provided, however, that for so long as no Event of Default has
occurred and is continuing, (A) NINA may make Restricted Payments in an amount
that does not exceed the net proceeds of Restricted Payments received from
Excluded NINA Subsidiaries, within 90 days after receipt of such net proceeds,
(B) any Borrower may make Restricted Payments to any other Borrower and any
Subsidiary may make Restricted Payments to its equity holders (provided that no
proceeds of any Restricted Payment permitted under this clause (B) shall be
used, directly or indirectly, to make Investments in any Excluded NINA
Subsidiary) and (C) any Borrower and any Subsidiary thereof may make Restricted
Payments pursuant to any employee, stock, compensation or other similar plan or
agreement approved by the board of managers of NINA from time to time.
          (b) No Borrower shall, or shall permit any Restricted Subsidiary
thereof to, grant or otherwise agree to or suffer to exist any consensual
restrictions on the ability of such Subsidiary to pay dividends and make other
distributions to its equity holders, or to pay any Indebtedness owed to its
equity holders or generally transfer properties and assets to such Borrower;
provided, however, that this subsection shall not prohibit any condition imposed
under (i) applicable law, rule, regulation or order, or any governmental permit
or license, (ii) the Existing NINA Credit Agreement, (iii) any agreement for the
sale or other disposition of the stock or assets of a Borrower or a Subsidiary
that restricts distributions by that Subsidiary pending the sale or other
disposition, or (iv) for the avoidance of doubt, provisions in any document or
agreement relating to any Indebtedness permitted under Section 10.01(i) to the
extent that such restriction on transfer applies to the assets financed with
such Indebtedness.
     Section 10.10 Amendments of Certain Documents. No Borrower shall, or shall
permit any of its Restricted Subsidiaries to, agree to or permit any amendment,
modification or waiver of any provision of any agreement related to any
Subordinated Debt (including any amendment, modification or waiver pursuant to
an exchange of other securities or instruments for outstanding Subordinated
Debt), except as permitted by any Subordination Agreement with respect thereto.

52



--------------------------------------------------------------------------------



 



     Section 10.11 Redemption of Subordinated Debt. No Borrower shall, or shall
permit any of its Restricted Subsidiaries to, make any voluntary or optional
payment or repayment on, redemption, exchange or acquisition for value of, or
any sinking fund or similar payment with respect to, any Subordinated Debt.
     Section 10.12 Transactions with Related Parties. No Borrower shall, or
shall permit any of its Restricted Subsidiaries to, enter into any transaction,
including the purchase, sale or exchange of property or the rendering of any
services, with any Affiliate, any officer or director thereof or any Person
which beneficially owns or holds 10% or more of the equity securities, or 10% or
more of the equity interest, thereof (a “Related Party”), or enter into, assume
or suffer to exist, or permit any Subsidiary to enter into, assume or suffer to
exist, any employment or consulting contract with any Related Party, except:
          (a) any transaction that is upon fair and reasonable terms not less
favorable to such Borrower or Subsidiary thereof than it would obtain in a
comparable arm’s length transaction with a Person not a Related Party;
          (b) transactions between any Borrower and any Restricted Subsidiary or
between any Restrict Subsidiaries;
          (c) any employment agreement or director’s engagement agreement,
employee benefit plan, officer and director indemnification agreement or any
similar arrangement entered into by any Borrower or Subsidiary thereof in the
ordinary course of business, or approved by the Borrowers in good faith, and any
transaction pursuant to which a Borrower or a Restricted Subsidiary thereof
repurchase or redeems equity interests in such Borrower or Restricted Subsidiary
from any employee or director thereof that were issued pursuant to any benefit
or incentive plan or policy;
          (d) payment of reasonable fees and other compensation to directors of
any Borrower or any Subsidiaries;
          (e) any transaction contemplated by or permitted under any agreement
listed on Schedule 10.12(e), and any amendment thereto or replacement thereof,
so long as any such transaction, agreement, amendment or replacement taken as a
whole would not result in a Material Adverse Effect,
          (f) payments or advances to employees or consultants that are incurred
in the ordinary course of business or that are approved by any Borrower in good
faith;
          (g) unless otherwise prohibited under any other provision of this
Article X, the issuance of any letters of credit and/or the granting of any
credit support by any Affiliate of a Credit Party, in each case to support the
obligations of any Borrower and/or any of its Subsidiaries, and the payment by
any Borrower and/or any of its Subsidiaries of any reasonable fees and other
compensation on account of such letters of credit and/or other credit support;
          (h) any tax sharing agreement between or among any Borrower, any
Subsidiary of the Borrowers and/or any of their Affiliates so long as such tax
sharing agreement

53



--------------------------------------------------------------------------------



 



is on fair and reasonable terms with respect to the Borrowers and their
Subsidiaries and is approved in writing by the Majority Lenders;
          (i) transactions between any Borrower or any Affiliate thereof, on the
one hand, and the Contractor or any Affiliate thereof, on the other hand;
          (j) unless otherwise prohibited under any other provision of this
Article X, (i) any Guarantee Obligation of any Borrower or any Subsidiary
thereof in respect of any Subsidiary of such Borrower or (ii) any Guarantee
Obligation of any Borrower or any Subsidiary thereof in respect of any Person
that does not constitute a Subsidiary of such Borrower, but in which such
Borrower directly or indirectly holds an investment, so long as all holders of
equity interests in such Person (including such Borrower or Subsidiary thereof,
as applicable) shall participate directly or indirectly in such Guarantee
Obligation, or shall provide a commitment in respect of any related obligation,
in each case, on a pro rata basis relative to such equityholder’s equity
interests in such Person; provided that any such transaction shall be fair and
reasonable and beneficial to such Borrower and its Subsidiaries (taken as a
whole) and consistent with prudent industry practice; and
          (k) any agreement to do any of the foregoing.
     Section 10.13 ERISA. Except as would not result in a Material Adverse
Effect, no Borrower shall, or shall permit any ERISA Affiliate to: (i) terminate
any Pension Plan so as to result in any liability to a Credit Party; (ii) permit
to exist any ERISA Event which presents the risk of a liability to any Credit
Party; or (iii) make a complete or partial withdrawal (within the meaning of
ERISA Section 4201) from any Multiemployer Plan so as to result in any liability
to a Credit Party.
ARTICLE XI
EVENTS OF DEFAULT
     Section 11.01 Events of Default. Each of the following events shall
constitute an “Event of Default”:
          (a) Payments. Any Borrower shall fail to pay (i) when due, any amount
of principal of any Loan, or (ii) within five Business Days of when due, any
amount of interest on any Loan, or any fee payable hereunder or under any of the
Loan Documents.
          (b) Representations and Warranties. Any representation or warranty by
any Credit Party under or in connection with the Loan Documents shall prove to
have been incorrect in any material respect when made or deemed made.
          (c) Failure by Borrower to Perform Certain Covenants. Any Borrower
shall fail to perform or observe any term, covenant or agreement contained in
Section 9.04 (solely to the extent that such failure consists of a lapse of the
insurance required under such Section) and in Section 9.02, 9.10, 9.13 or
Article X.
          (d) Failure to Perform Other Covenants. Any Borrower shall fail to
perform or observe any other term, covenant or agreement contained in any Loan
Document on its part to

54



--------------------------------------------------------------------------------



 



be performed or observed, and any such failure shall remain unremedied for a
period of 30 days from the receipt of notice of default from the Administrative
Agent, Collateral Agent or any Secured Party following the occurrence thereof.
          (e) Insolvency; Voluntary Proceedings. Any Credit Party (i) ceases or
fails to be Solvent, or generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any, whether at stated maturity or otherwise, (ii) voluntarily
ceases to conduct its business in the ordinary course, (iii) shall liquidate,
wind up or dissolve, or suffer any liquidation, wind-up or dissolution (except
to the extent expressly permitted by Article X), (iv) commences any Insolvency
Proceeding with respect to itself, or (v) takes any material and direct action
to effectuate or authorize any of the foregoing.
          (f) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding
is commenced or filed against any Credit Party, or any writ, judgment, warrant
of attachment, execution or similar process, is issued or levied against a
substantial part of such Person’s properties, and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded
within 60 days after commencement, filing or levy; (ii) any Credit Party admits
the material allegations of a petition against it in any Insolvency Proceeding,
or an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (iii) any Credit Party acquiesces in the appointment
of a receiver, trustee, custodian, conservator, liquidator, mortgagee in
possession (or agent therefor), or other similar Person for itself or a
substantial portion of its property or business.
          (g) Default Under Other Indebtedness. (i) Any Credit Party (other than
Texas Genco) shall fail (A) to make any payment of any principal of, or interest
or premium on, any Indebtedness (other than in respect of the Loans) having an
aggregate principal amount (including undrawn committed or available amounts) of
$20,000,000 or more when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure shall continue
after the applicable notice or grace period, if any, specified in the agreement
or instrument relating to such Indebtedness as of the date of such failure; or
(B) to perform or observe any term, covenant or condition on its part to be
performed or observed under any agreement or instrument relating to any such
Indebtedness, when required to be performed or observed, or any other event
shall occur or condition shall exist under any such agreement or instrument, and
such failure, event or condition shall continue after the applicable notice or
grace period, if any, specified in such agreement or instrument, if the effect
of such failure, event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness ( provided that this clause
(i) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such
Indebtedness); or (ii) any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof.
          (h) Judgments. (i) A judgment or order for the payment of money in
excess of $20,000,000, which is not fully covered by third-party insurance shall
be rendered against any Credit Party; or (ii) any non-monetary judgment or order
shall be rendered against any Credit Party which has or would reasonably be
expected to have a Material Adverse Effect; and in either case (A) enforcement
proceedings are commenced by any creditor upon such judgment or

55



--------------------------------------------------------------------------------



 



order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect.
          (i) ERISA. There shall occur one or more ERISA Events which
individually or in the aggregate results in liability of any Credit Party
(including any liability of an ERISA Affiliate for which a Credit Party could
become responsible) in an amount that results in a Material Adverse Effect.
          (j) Change in Ownership or Control. (i) NINA shall (A) cease to own
and control, directly or indirectly, at least 50% of the issued and outstanding
equity interests of NINA Investments or (B) fail to possess, directly or
indirectly, equity interests representing voting control consistent with the
ownership interest described in clause (A)(i) above of NINA Investments; or
(ii) NINA Investments shall (A) cease to own and control 100% of the issued and
outstanding equity interests of NINA3 and NINA4 or (B) fail to possess, directly
or indirectly, equity interests representing voting control of NINA3 or NINA4;
or (iii) NRG shall cease to own and control, directly or indirectly, at least
49% (or such lower amount, if any, as would be necessary to permit NINA not to
be consolidated with NRG on the financial statements of NRG in accordance with
GAAP) of the issued and outstanding equity interests of NINA.
          (k) Other Loan Documents.
               (i) (A) Any Guarantor Document, Collateral Document or
Subordination Agreement, after delivery thereof, shall for any reason be revoked
or invalidated, or otherwise cease to be in full force and effect (other than as
agreed in accordance with its terms), or any Credit Party shall contest in any
manner the validity or enforceability thereof, or (B) any Credit Party or any
other party to any such Loan Document shall contest in writing in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder.
               (ii) Any Guarantor shall fail to perform or observe any term,
covenant or agreement contained in its Guaranty or any other Guarantor Document
to which it is a party on its part to be performed or observed and any such
failure shall remain unremedied for a period of 30 days from the receipt of
notice of Default from the Administrative Agent beyond the grace period, if any,
specified therein.
               (iii) (A) Any Credit Party shall fail to perform or observe any
term, covenant or agreement contained in the Collateral Documents on its part to
be performed or observed and any such failure shall remain unremedied beyond the
grace period, if any, specified therein, or (B) any of the Collateral Documents
for any reason, except to the extent permitted by the terms thereof, shall cease
to create a valid and perfected first priority (subject only to Permitted Liens)
Lien in any of the Collateral purported to be covered thereby (to the extent
such perfection can be accomplished under applicable law in the applicable
jurisdiction).
          (l) EPC Contract. (i) Any “Owner Event of Default” as defined in the
EPC Contract shall have occurred; or (ii) the EPC Contract, after delivery
thereof, shall for any reason be revoked or invalidated, or otherwise cease to
be in full force and effect (other than as a result of any “Contractor Event of
Default” as defined therein); or (iii) any Person (other than the

56



--------------------------------------------------------------------------------



 



Contractor) shall contest in any manner in writing the validity or
enforceability of the EPC Contract or deny in writing that it has any further
liability or obligation thereunder.
     Section 11.02 Effect of Event of Default. If any Event of Default shall
occur:
          (a) The Administrative Agent shall, at the request of, or may, with
the consent of, the Majority Lenders, (i) by notice to the Borrowers,
(A) declare the Commitments of the Lenders to be terminated, whereupon the same
shall forthwith terminate, and (B) declare the entire unpaid principal amount of
the Loans, all interest accrued and unpaid thereon and all other Obligations to
be forthwith due and payable, whereupon the Loans, all such accrued interest and
all such other Obligations shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrowers, provided that upon the occurrence
of an actual or deemed entry of an order for relief with respect to any Credit
Party under the Bankruptcy Code, or any other Event of Default specified in
Section 11.01(e) or (f) which has the effect of staying actions against any
Credit Party, the result which would otherwise occur only upon giving of notice
by the Administrative Agent to the Borrowers as specified in this subsection
shall occur automatically, without the giving of any such notice; and
(ii) whether or not the actions referred to in the foregoing clause (i) have
been taken, exercise any or all of the Administrative Agent’s rights and
remedies under the Loan Documents.
          (b) The Collateral Agent shall, at the request of or may, with the
consent of, the Majority Lenders, whether or not the actions referred to in
Section 11.02(a) have been taken, (i) exercise any or all of the Collateral
Agent’s rights and remedies under the Collateral Documents, and (ii) proceed to
enforce all other rights and remedies available to the Collateral Agent and the
Lenders under the Collateral Documents and applicable law.
ARTICLE XII
THE ADMINISTRATIVE AGENT
     Section 12.01 Authorization and Action. Each Lender hereby appoints TANE as
the Administrative Agent, and authorizes the Administrative Agent to execute any
Subordination Agreement and to take such action as agent on its behalf and to
exercise such powers and perform such duties under this Agreement and the other
Loan Documents as are delegated to the Administrative Agent by the terms hereof
or thereof, together with such powers as are reasonably incidental thereto. The
duties and obligations of the Administrative Agent are strictly limited to those
expressly provided for herein, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent. As to any matters
not expressly provided for by the Loan Documents (including enforcement or
collection of the Loan Documents), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders; provided, however, that except
for action expressly required of the Administrative Agent hereunder, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act under any Loan Document unless it shall be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by reason of taking or

57



--------------------------------------------------------------------------------



 



continuing to take any such action, and that the Administrative Agent shall not
in any event be required to take any action which exposes the Administrative
Agent to liability or which is contrary to any Loan Document or applicable law.
Nothing in any Loan Document shall, or shall be construed to, constitute the
Administrative Agent a trustee or fiduciary for any Lender. In performing its
functions and duties hereunder, the Administrative Agent shall act solely as the
Administrative Agent of the Lenders and does not assume and shall not be deemed
to have assumed any obligation towards or relationship of agency or trust with
or for any Credit Party. Without limiting the generality of the foregoing, the
use of the term “agent” in this Agreement and the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     Section 12.02 Limitation on Liability of the Administrative Agent; Notices;
Closing.
          (a) Limitation on Liability of the Administrative Agent. Neither the
Administrative Agent nor any Affiliate thereof nor any of their respective
directors, officers, employees or agents shall be liable for any action taken or
omitted to be taken by it or them under or in connection with any Loan Document,
except for its or their own gross negligence, bad faith, willful misconduct.
Without limitation of the generality of the foregoing, the Administrative Agent
(i) may treat a Lender as the holder of its Loans for all purposes hereof unless
and until such Lender and its assignee shall have delivered to the
Administrative Agent and the Borrowers a fully executed Assignment and
Assumption and the other conditions to assignment set forth in Section 13.10
shall have been satisfied; (ii) may consult with legal counsel (including
counsel to the Credit Parties), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; and (iii) shall incur no liability to any Lender under
or in respect of any Loan Document by acting upon any notice, consent,
certificate, telegram, facsimile, electronic mail, telex or teletype message,
statement or other instrument or writing believed by it to be genuine and signed
or sent by the proper party or parties or by acting upon any representation or
warranty made or deemed to be made hereunder or under any other Loan Document.
Further, the Administrative Agent (A) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for the accuracy or
completeness of any information, exhibit or report furnished under any Loan
Document, for any statements, warranties or representations (whether written or
oral) made or deemed made in or in connection with any Loan Documents; (B) shall
have no duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other Loan
Document on the part of any Credit Party or any other Person or to inspect the
property, books or records of any Credit Party or any other Person; and
(C) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency, value or collectibility of
this Agreement or any other Loan Document or any of the Collateral.
          (b) Notices. Except for agreements, instruments, opinions, financial
statements, notices and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or

58



--------------------------------------------------------------------------------



 



responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrowers which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
          (c) Closing. For purposes of determining compliance with the
conditions specified in Section 7.01, each Lender that has executed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter either sent (or made available) by
the Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to such Lender, unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the date of the
initial Borrowing specifying its objection thereto and either such objection
shall not have been withdrawn by notice to the Administrative Agent to that
effect on or prior to the date of the initial Borrowing, such Lender shall not
have made available to the Administrative Agent on or prior to the date hereof
such Lender’s Pro Rata Share of such Borrowing.
     Section 12.03 The Administrative Agent and Affiliates. With respect to its
Commitment, the Loans made by it and all other Obligations owing to it as a
Lender, the Administrative Agent shall have the same rights and powers under the
Loan Documents as any other Lender and may exercise the same as though it were
not the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include TANE in its individual capacity as a
Lender. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of and generally engage in any
kind of business with any Credit Party and any Affiliate thereof, all as if the
Administrative Agent were not an Agent hereunder and without any duty to account
therefor to the Lenders.
     Section 12.04 Notice of Defaults. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default hereunder
(other than nonpayment of principal of or interest on the Loans or of any fees
or any of its costs and expenses) unless the Administrative Agent has actual
knowledge thereof or has received notice in writing from a Lender or the
Borrowers referring to this Agreement, describing such event or condition and
expressly stating that such notice is a “notice of default.” Should the
Administrative Agent receive such notice of the occurrence of a Default, the
Administrative Agent shall promptly give notice thereof to the Lenders. The
Administrative Agent thereupon shall take such action with respect to such
Default as shall be reasonably directed by the Majority Lenders; provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.
     Section 12.05 Non-Reliance on the Administrative Agent. Each Lender has
itself been, and will continue to be, based on such documents and information as
it has deemed appropriate, solely responsible for making its own independent
appraisal of and investigations into the financial condition, creditworthiness,
condition, affairs, status and nature of any Credit Party or any of its
Subsidiaries and the nature and value of any of the Collateral. Accordingly,
each Lender confirms to the Administrative Agent that it has not relied, and
will not hereafter rely, on

59



--------------------------------------------------------------------------------



 



the Administrative Agent (i) to check or inquire on such Lender’s behalf into
the adequacy, accuracy or completeness of any information provided by any Credit
Party or any other Person under or in connection with the Loan Documents or the
transactions herein contemplated (whether or not such information has been or is
hereafter distributed to such Lender by the Administrative Agent), or (ii) to
assess or keep under review on such Lender’s behalf the financial condition,
creditworthiness, condition, affairs, status or nature of any Credit Party, any
Subsidiary or the nature or value of any of the Collateral.
     Section 12.06 Indemnification. The Lenders agree to indemnify the
Administrative Agent, and any Affiliates, directors, officers, employees,
agents, counsel and other advisors (collectively, the “Related Persons”) of the
Administrative Agent (to the extent not reimbursed by any Credit Party), ratably
in accordance with the respective Pro Rata Shares of the Lenders, against and
hold each of them harmless from any and all liabilities, obligations, losses,
claims, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever, including the reasonable fees
and disbursements of counsel to the Administrative Agent (including allocated
costs of internal counsel), which may be imposed on, incurred by, or asserted
against the Administrative Agent or any such Related Person to be indemnified,
in any way relating to or arising out of the Loan Documents, the use or intended
use of the proceeds of the Loans or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or other such
Related Person to be indemnified in connection with any of the foregoing;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent they are found by a final decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent, or any other Related Person to
be indemnified. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent and its Affiliates promptly upon demand for
such Lender’s Pro Rata Share of any costs and expenses or other charges incurred
by the Administrative Agent or its Affiliates and payable by the Borrowers
pursuant to Section 13.04(a) or any other Loan Document, or by any Guarantor
pursuant to any Guarantor Document.
     Section 12.07 Delegation of Duties. The Administrative Agent may, in its
discretion, employ from time to time one or more agents or attorneys-in-fact
(including any of the Administrative Agent’s Affiliates) to perform any of the
Administrative Agent’s duties under the Loan Documents. The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
     Section 12.08 Successor Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, and
subject to the consent of the Borrowers (not to be unreasonably withheld), the
Administrative Agent may resign at any time by giving 30 days’ written notice
thereof to the Lenders and the Borrowers. Upon any such resignation, the
Majority Lenders shall have the right to appoint a successor Administrative
Agent from among the Lenders, and the Lenders shall use their best efforts so to
appoint a successor the Administrative Agent (subject to consent of the
Borrowers not to be unreasonably withheld). If no successor Administrative Agent
shall have been so appointed by the Majority Lenders, and shall have accepted
such appointment, prior to the effective date of the retiring Administrative
Agent’s resignation, the retiring Administrative Agent may, on behalf of and

60



--------------------------------------------------------------------------------



 



after consulting with the Lenders, appoint a successor Administrative Agent from
among the Lenders (subject to consent of the Borrowers not to be unreasonably
withheld). Any such successor Administrative Agent shall be consented to by the
Borrowers at all times other than during the existence of an Event of Default
(which consent of the Borrowers shall not be unreasonably withheld or delayed).
Upon the effectiveness of the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges, duties and obligations of the retiring the
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under the Loan Documents.
If no successor has accepted appointment as the Administrative Agent by the date
which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Majority
Lenders appoint a successor agent as provided for above.
     Section 12.09 Collateral Matters.
          (a) Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under its Guaranty if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted hereunder. Upon
request by the Administrative Agent at any time, the Lenders shall confirm in
writing the Administrative Agent’s authority to release any Guarantor pursuant
to this Section 12.09, provided that the absence of any such confirmation for
whatever reason shall not affect the Administrative Agent’s rights under this
Section 12.09.
     Section 12.10 The Administrative Agent May File Proofs of Claim. In case of
the pendency of any Insolvency Proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrowers) shall be entitled and empowered, by intervention in such
Insolvency Proceeding or otherwise (i) to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due under
Section 12.04) allowed in such judicial proceeding; and (ii) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such Insolvency
Proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section

61



--------------------------------------------------------------------------------



 



12.04. Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
ARTICLE XIII
MISCELLANEOUS
     Section 13.01 Amendments and Waivers.
          (a) Except as otherwise provided herein or in any other Loan Document,
(1) no amendment to any provision of this Agreement or any of the other Loan
Documents shall in any event be effective unless the same shall be in writing
and signed by the Borrowers (and/or any Guarantor or other party thereto, as
applicable), the Administrative Agent and the Majority Lenders (or the
Administrative Agent with the written consent of the Majority Lenders); and
(2) no waiver of any provision of this Agreement or any other Loan Document, or
consent to any departure by any Credit Party or other party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Administrative Agent and the Majority Lenders (or the Administrative Agent with
the consent of the Majority Lenders). Any such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that, unless in writing and signed by all of
the Lenders (or by the Administrative Agent with the written consent of all the
Lenders), no amendment, waiver or consent shall do any of the following:
               (i) increase the amount, or extend the stated expiration or
termination date, of the Commitments of the Lenders or change the aggregate
amount by which or to which the Commitments are required to be reduced as
provided in Section 4.01(b), except for any such extension made in accordance
with Section 4.01(a) which shall occur automatically upon satisfaction of the
terms and conditions set forth therein;
               (ii) reduce the principal of, or interest on, the Loans or any
fee payable to the Lenders hereunder provided, however, that only the consent of
the Majority Lenders shall be necessary to amend the Default Rate, to waive any
obligation of any Borrower to pay interest or any fee at the Default Rate or for
the revision of the Applicable Margin as described in clause (ii) of the
definition thereof;
               (iii) postpone any date fixed for any payment in respect of
principal of, or interest on, the Loans or any fee payable to the Lenders
hereunder (excluding the date of any mandatory prepayment hereunder;
               (iv) change the definition of “Majority Lenders” or any
definition or provision of this Agreement requiring the approval of Majority
Lenders or all of the Lenders;
               (v) consent to the assignment or transfer by any Credit Party of
any of its rights and obligations under the Loan Documents;

62



--------------------------------------------------------------------------------



 



               (vi) release any Guaranty or all or a material portion of the
Collateral, except as contemplated in the Loan Documents;
               (vii) contractually subordinate any Lien on any property granted
to or held by the Collateral Agent under any Loan Document, except as
contemplated herein and in the Collateral Documents relating thereto;
               (viii) waive any of the conditions specified in Section 7.01;
               (ix) amend, modify or waive the provisions of Section 6.01 or
6.05; or
               (x) amend, modify or waive the provisions of this
Section 13.01(a); and
provided further, however, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required hereinabove to take such action, affect the rights, obligations or
duties of the Administrative Agent under any Loan Document. Notwithstanding
anything to the contrary herein, a Defaulting Lender shall not have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitments of such Lender may not be increased without its consent.
          (b) Notwithstanding anything in this Agreement to the contrary, any
Schedule hereto may be amended by Borrowers on the first date on which each of
the following has occurred: (i) Borrowers have delivered to the Administrative
Agent a replacement Schedule and (ii) the Administrative Agent and the Majority
Lenders have provided written approval thereof.
If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent to
a proposed amendment, waiver, discharge or termination that pursuant to the
terms of this Section 13.01 requires the consent of all of the Lenders and with
respect to which the Majority Lenders shall have granted their consent, then
provided no Event of Default then exists, the Borrowers shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans and its Commitments hereunder to one or more assignees reasonably
acceptable to the Majority Lenders, provided that: (a) all Obligations of the
Borrowers due and payable to such Non-Consenting Lender being replaced shall be
paid in full to such Non-Consenting Lender concurrently with such assignment,
and (b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment, the
Borrowers, the Administrative Agents, such Non-Consenting Lender and the
replacement Lender shall otherwise comply with Section 13.10.
     Section 13.02 Notices; Facsimile Copies.
          (a) Notices. All notices and other communications provided for
hereunder and under the other Loan Documents shall, unless otherwise stated
herein, be in writing (including, unless the context expressly otherwise
provides, by facsimile transmission and, subject to subsection (c), by
electronic mail) and mailed (by certified or registered mail), sent or delivered
to the respective parties hereto at or to their respective addresses, facsimile
numbers or

63



--------------------------------------------------------------------------------



 



email addresses set forth in Schedule 2 or in any Administrative Questionnaire,
or at or to such other address or facsimile number or email address as shall be
designated by any party in a written notice to the other parties hereto. All
such notices and communications shall be effective (i) if delivered by hand,
sent by certified or registered mail or sent by an overnight courier service,
when received; and (ii) if sent by facsimile transmission or electronic mail,
when sent; provided, however, that notices and communications to the
Administrative Agent shall not be effective until received. Each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
          (b) Reliance by the Agents and the Lenders. Each Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic notice
of a Borrowing) purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify each Agent-Related Person
and each Lender from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrowers. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and the
parties hereto hereby consent to such recording.
          (c) Electronic Mail. Electronic mail may be used only to distribute
routine communications, such as financial statements and other information, and
to distribute Loan Documents for execution by the parties thereto, and may not
be used for any other purpose.
          (d) Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile or electronically
(including by delivery of a .pdf or .tif file). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on the Credit
Parties, each Agent and the Lenders. Each Agent may also require that any such
documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile or electronic document or signature.
     Section 13.03 No Waiver; Cumulative Remedies. No failure on the part of any
Agent or any Lender to exercise, and no delay in exercising, any right, remedy,
power or privilege under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, remedy, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights and remedies under the Loan
Documents are cumulative and not exclusive of any rights, remedies, powers and
privileges that may otherwise be available to any Agent or any Lender.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent in accordance with Section 11.02
for the benefit of all the Lenders;

64



--------------------------------------------------------------------------------



 



provided, however, that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as the Administrative Agent) hereunder and
under the other Loan Documents, (ii) any Lender from exercising setoff rights in
accordance with Section 13.05 (subject to the terms of Section 6.05), or
(iii) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of any Insolvency Proceeding relative to
any Credit Party; and provided, further, that if at any time there is no Person
acting as the Administrative Agent hereunder and under the other Loan Documents,
then (A) the Majority Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 11.02 and (B) in addition to the
matters set forth in clauses (ii) and (iii) of the preceding proviso and subject
to Section 6.05, any Lender may, with the consent of the Majority Lenders,
enforce any rights and remedies available to it and as authorized by the
Majority Lenders.
     Section 13.04 Costs and Expenses; Indemnification.
          (a) Costs and Expenses. The Borrowers agree to pay on demand, whether
or not the transactions contemplated hereby shall be consummated:
               (i) all title, appraisal, survey, audit, environmental
inspection, search, recording, filing and similar reasonable and documented
out-of-pocket costs, fees and expenses incurred or sustained by any Agent or any
of its Affiliates in connection with the Loan Documents or the Collateral; and
               (ii) all documented out-of-pocket costs and expenses of each
Agent, its Affiliates and the Lenders, and documented out-of-pocket fees and
disbursements of counsel, in connection with (A) any Default, (B) the
enforcement or attempted enforcement of, and preservation of any rights or
interests under, the Loan Documents, (C) any out-of-court workout or other
similar refinancing or restructuring or any Insolvency Proceeding, and (D) the
preservation of and realization upon any of the Collateral, including any
losses, costs and expenses sustained by any Agent or any Lender as a result of
any failure by any Credit Party to perform or observe its obligations contained
in the Loan Documents in connection therewith.
          (b) Indemnification. From and after the date of this Agreement, the
Borrowers hereby agree to indemnify each Agent, each Lender and any Related
Person thereof (each an “Indemnified Person”) against, and hold each of them
harmless from, any and all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits of any kind or nature whatsoever, including
the reasonable fees and disbursements of counsel to an Indemnified Person, and,
to the extent payable by Borrowers pursuant to subsection (a), all costs,
expenses or disbursements of any kind or nature whatsoever, which may be imposed
on or incurred by any Indemnified Person, or asserted against any Indemnified
Person by any third party, in any way, relating to or arising out of, in
connection with, or as a result of (i) the performance by the parties hereto of
their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of any Agent (and
any sub-agent thereof) and its Related Persons only, the administration and
enforcement of this Agreement and the other Loan Documents, (ii) the Loans or
the use or intended use of the proceeds thereof, (iii) the use, generation,
manufacture, installation, treatment, storage or presence, or the spillage,
leakage, leaching, migration, dumping, deposit, discharge, disposal or release,
at any time, of any

65



--------------------------------------------------------------------------------



 



Hazardous Substances on, under, at or from the properties of any Borrower or any
Subsidiary thereof, including any personal injury or property damage suffered by
any Person, and any investigation, site assessment, environmental audit,
feasibility study, monitoring, clean-up, removal, containment, restoration,
remedial response or remedial work undertaken by or on behalf of the any
Indemnified Person at any time, voluntarily or involuntarily, with respect to
the properties of any Borrower or any Subsidiary thereof, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party (the “Indemnified Liabilities”);
provided that no Borrower shall be liable to any Indemnified Person for any
portion or all of such Indemnified Liabilities to the extent (A) they are found
by a final decision of a court of competent jurisdiction to have resulted from
any Indemnified Person’s gross negligence, bad faith or willful misconduct or
solely to the extent such claims are made by one Indemnified Person against
another; (B) such Indemnified Liabilities pertain to any taxes or other
governmental charges, levies, increased costs, regulatory costs, breakage costs
and generally Liabilities addressed in Section 5.02(a) hereof; or (C) such
Indemnified Liabilities constitute any costs or expenses in connection with the
Loan Documents or the Collateral (which are fully addressed in Section 13.04(a)
hereof). If and to the extent that the foregoing indemnification is for any
reason held unenforceable, the Borrowers agree to make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
          (c) Other Charges. The Borrowers agree to indemnify each Agent and
each of the Lenders against and hold each of them harmless from any and all
present and future stamp, transfer, documentary taxes, levies, fees, assessments
and other charges made by any jurisdiction by reason of the execution, delivery,
performance and enforcement of the Loan Documents.
     Section 13.05 Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default, each Lender hereby is authorized at any
time and from time to time, without notice to the Borrowers (any such notice
being expressly waived by the Borrowers), to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrowers against any and all of the Obligations of
the Borrowers now or hereafter existing under this Agreement and the other Loan
Documents, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any such other Loan Document. Each Lender agrees
promptly to notify the Borrowers (through the Administrative Agent) after any
such set-off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender under this Section 13.05 are in addition to other
rights and remedies (including other rights of set-off) which such Lender may
have.
     Section 13.06 Survival. All covenants, agreements, representations and
warranties made in any Loan Documents shall, except to the extent otherwise
provided therein, survive the execution and delivery of this Agreement, the
making of the Loans, and shall continue in full force and effect so long as the
Lenders have any Commitments, any Loans remain outstanding or any other
Obligations remain unpaid or any obligation to perform any other act under any
Loan Document remains unsatisfied (other than indemnities and other contingent
obligations not then due and payable unless a written demand or invoice shall
have been delivered to the applicable

66



--------------------------------------------------------------------------------



 



Borrower or Guarantor). Without limiting the generality of the foregoing, the
obligations of the Borrowers under Sections 5.01, 5.02, 6.03 and 13.04, and of
the Lenders under Sections 6.03 and 11.06, and all obligations to pay costs and
expenses and all indemnity obligations under the other Loan Documents, shall
survive the repayment of the Loans and the termination of the Commitments.
     Section 13.07 Lender Obligations Several. The obligations of the Lenders
under the Loan Documents are several. The failure of any Lender or any Agent to
carry out its obligations thereunder shall not relieve any other Lender or any
Agent of any obligation thereunder, nor shall any Lender or any Agent be
responsible for the obligations of, or any action taken or omitted by, any other
Person hereunder or thereunder. Nothing contained in any Loan Document shall be
deemed to cause any Lender or any Agent to be considered a partner of or joint
venturer with any other Lender or Lenders, any Agent, any Guarantor or any
Borrower.
     Section 13.08 Co-Borrower Provisions.
          (a) Borrower Agent. Each Borrower appoints NINA its agent for purposes
of the giving and receiving of any notice, and the agreement to any consent or
waiver under this Agreement (NINA, in such capacity, the “Borrower Agent”). The
Borrower Agent shall have no duties or responsibilities hereunder by virtue of
such appointment other than to grant consents by the Borrowers pursuant hereto.
Any notice required by this Agreement to be delivered to any Borrower shall be
deemed to have been delivered to such Borrower upon delivery of such notice to
the Borrower Agent, and receipt of any notice by the Borrower Agent shall
constitute receipt of such notice by each Borrower. Any notice or consent to be
delivered hereunder by any Borrower shall be deemed to have been delivered by
such Borrower upon delivery thereof by the Borrower Agent.
          (b) Joint and Several Nature of Obligations. All Loans made to the
Borrowers shall be deemed to have been made to all Borrowers and each Borrower
hereby agrees that it shall jointly and severally, and unconditionally, be
obligated to pay the Obligations, including, without limitation, the Obligations
incurred for the benefit of each of the other Borrowers.
          (c) Co-Borrower Waivers.
               (i) General Waivers. Each Borrower hereby expressly waives
(A) diligence, presentment, demand for payment, protest, benefit of any statute
of limitations affecting any Borrower’s liability under the Loan Documents;
(B) discharge due to any disability of any Borrower; (C) any defenses of any
Borrower to obligations under the Loan Documents not arising under the express
terms of the Loan Documents or from a material breach thereof by any Agent or
any Lender which under applicable law has the effect of discharging any Borrower
from the Obligations as to which this Agreement is sought to be enforced;
(D) the benefit of any act or omission by any Agent or Lender which directly or
indirectly results in or aids the discharge of any Borrower from any of the
Obligations by operation of law or otherwise; (E) all notices whatsoever,
including, without limitation, notice of acceptance of the incurring of the
Obligations; (F) any right it may have to require Agent or Lenders to disclose
to it any information that any Agent or Lender may now or hereafter acquire
concerning the financial condition or any circumstances that bear on the risk of
nonpayment by any other Borrower,

67



--------------------------------------------------------------------------------



 



including without limitation the release of such other Borrower from its
Obligations hereunder; and (G) any requirement that any Agent or Lender exhaust
any right, power or remedy or proceed against the other Borrower or any other
security for, or any guarantor of, or any other party liable for, any of the
Obligations, or any portion thereof. Each Borrower specifically agrees that it
shall not be necessary or required, and Borrowers shall not be entitled to
require, that any Agent or Lender (1) file suit or proceed to assert or obtain a
claim for personal judgment against any other Borrower for all or any part of
the Obligations; (2) make any effort at collection or enforcement of all or any
part of the Obligations from any Borrower; (3) foreclose against or seek to
realize upon the Collateral or any other security now or hereafter existing for
all or any part of the Obligations; (4) file suit or proceed to obtain or assert
a claim for personal judgment against any Borrower or any guarantor or other
party liable for all or any part of the Obligations; (5) exercise or assert any
other right or remedy to which any Agent or any Lender is or may be entitled in
connection with the Obligations or any security or guaranty relating thereto to
assert; or (6) file any claim against assets of one Borrower before or as a
condition of enforcing the liability of any other Borrower under any Loan
Document.
               (ii) Real Property Security Waivers. Each Borrower acknowledges
that all or any portion of the Obligations may now or hereafter be secured by a
Lien or Liens upon real property evidenced by certain documents including,
without limitation, deeds of trust and assignments of rents. The Collateral
Agent and Lenders may, pursuant to the terms of said real property security
documents and applicable law, foreclose under all or any portion of one or more
of said Liens by means of judicial or nonjudicial sale or sales. Each Borrower
agrees that the Collateral Agent and Lenders may exercise whatever rights and
remedies they may have with respect to said real property security, all without
affecting the liability of any Borrower hereunder, except to the extent the
Collateral Agent and Lenders realize payment by such action or proceeding. No
election to proceed in one form of action or against any party, or on any
obligation shall constitute a waiver of the Collateral Agent’s or Lenders’
rights to proceed in any other form of action or against any Borrower or any
other Person, or diminish the liability of any Borrower, or affect the right of
the Collateral Agent or Lenders to proceed against any Borrower for any
deficiency, except to the extent the Collateral Agent and Lenders realize
payment by such action, notwithstanding the effect of such action upon any
Borrower’s rights of subrogation, reimbursement or indemnity, if any, against
Borrower or any other Person.
               (iii) Waiver of Specific Rights. WITHOUT LIMITING THE FOREGOING
IN ANY WAY, EACH BORROWER HEREBY IRREVOCABLY WAIVES AND RELEASES TO THE EXTENT
PERMITTED BY LAW ANY AND ALL RIGHTS IT MAY HAVE AT ANY TIME (WHETHER ARISING
DIRECTLY OR INDIRECTLY, BY OPERATION OF LAW, CONTRACT OR OTHERWISE) TO REQUIRE
THE MARSHALING OF ANY ASSETS OF ANY BORROWER, WHICH RIGHT OF MARSHALING MIGHT
OTHERWISE ARISE FROM ANY SUCH PAYMENTS MADE OR OBLIGATIONS PERFORMED.
     Section 13.09 Benefits of Agreement. The Loan Documents are entered into
for the sole protection and benefit of the parties hereto and their successors
and assigns, and no other Person other than Affiliates of any Agent and the
Related Persons referred to in Sections 11.06, 12.04 and 12.14 shall be a direct
or indirect beneficiary of, or shall have any direct or indirect cause of action
or claim in connection with, any Loan Document.

68



--------------------------------------------------------------------------------



 



     Section 13.10 Binding Effect; Assignment.
          (a) Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and the Agents and when the
Administrative Agent shall have been notified by each Lender that such Lender
has executed it, and thereafter shall be binding upon, inure to the benefit of
and be enforceable by the Borrowers, the Agents and each Lender and their
respective successors and assigns.
          (b) Assignment. No Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder, except (1) to an Eligible Assignee in accordance with the
provisions of subsection (b)(i), (2) by way of participation in accordance with
the provisions of subsection (b)(iii) or (3) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (b)(iv) (and any
other attempted assignment or transfer by any party hereto shall be null and
void).
               (i) Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (A) TANE, as Lender, may not assign more than 49% of its
rights and obligations in respect of each of (x) the Loans and (y) the
Commitments to any Person (including to any Eligible Assignee), (B) except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund (as
defined in subsection (b)(vi)) with respect to a Lender, the aggregate amount of
the Commitments (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitments are not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrowers otherwise
consents (each such consent not to be unreasonably withheld or delayed);
(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitments assigned; (D) any assignment of any
Commitments must be approved by the Administrative Agent unless the Person that
is the proposed assignee is itself a Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee); and (E) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (except in the case of assignments to the Affiliates), and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (b)(ii), from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an

69



--------------------------------------------------------------------------------



 



Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Article V and Sections 6.03
and 12.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection (b)(i) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (b)(iii).
               (ii) The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at its office in Alexandria, Virginia
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agents and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
               (iii) Any Lender may at any time, without the consent of, or
notice to, the Borrowers or any Agent, sell participations to any Person (other
than a natural person or any Borrower or any Affiliate or Subsidiary thereof)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitments
and/or the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrowers, each Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement and (D) no Borrower or
Subsidiary thereof becomes exposed to a claim pursuant to Article V due to, and
upon the occurrence of, such transaction; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification which would
require unanimous consent as described in the second proviso to Section 13.01(a)
that directly affects such Participant. Each Participant shall be entitled to
the benefits of Sections 5.01, 5.02, 6.03 and 12.04 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b)(i). To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 13.05 as though it were a Lender, provided such
Participant agrees to be subject to Section 6.05 as though it were a Lender.
               (iv) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto and no

70



--------------------------------------------------------------------------------



 



Borrower or Subsidiary thereof becomes exposed to a claim pursuant to Article V
due to, and upon the occurrence of, such transaction.
               (v) As used herein, the following terms have the following
meanings:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and (ii) unless an Event of Default has
occurred and is continuing, the Borrowers (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include any Borrower or any Affiliate or
Subsidiary thereof (other than TANE and any of its Affiliates that is not a
Borrower).
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     Section 13.11 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION); PROVIDED THAT SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY.
     Section 13.12 Submission to Jurisdiction.
          (a) Submission to Jurisdiction. Each party hereto hereby (i) submits
to the non-exclusive jurisdiction of the courts of the State of New York and the
Federal courts of the United States sitting in the State of Southern District of
New York for the purpose of any action or proceeding arising out of or relating
to the Loan Documents, (ii) agrees that all claims in respect of any such action
or proceeding may be heard and determined in such courts, (iii) irrevocably
waives (to the extent permitted by applicable law) any objection which it now or
hereafter may have to the laying of venue of any such action or proceeding
brought in any of the foregoing courts, and any objection on the ground that any
such action or proceeding in any such court has been brought in an inconvenient
forum and (iv) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner permitted by law.
          (b) No Limitation. Nothing in this Section 13.12 shall limit the right
of the Agents or the Lenders to bring any action or proceeding against such
Borrower or its property in the courts of other jurisdictions.
     Section 13.13 Waiver of Jury Trial. EACH BORROWER, LENDER AND AGENT HEREBY
AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF OR

71



--------------------------------------------------------------------------------



 



RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH
BORROWER, THE LENDERS AND THE AGENTS HEREBY AGREE THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT IN ANY WAY
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION 13.13 AS TO ANY ACTION,
COUNTERCLAIM, OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR
ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS. A COPY OF THIS SECTION 13.13 MAY BE FILED WITH ANY COURT
AS WRITTEN EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND CONSENT TO
TRIAL BY COURT.
     Section 13.14 Limitation on Liability. No claim shall be made by any party
hereto against any other party or any of their respective Related Persons for
any special, indirect, exemplary, consequential or punitive damages in respect
of any breach or wrongful conduct (whether or not the claim therefor is based on
contract, tort or duty imposed by law), in connection with, arising out of or in
any way related to the transactions contemplated by the Loan Documents or any
act or omission or event occurring in connection therewith; and each Borrower
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
     Section 13.15 Confidentiality. Each Agent and each Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to it, its Affiliates and their respective
directors, officers, employees, agents and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section 13.15, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Borrower and its obligations,
(vii) with the consent of the Borrowers or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section 13.15 or (B) becomes available to any Agent or any Lender on a
non-confidential basis from a source other than any Borrower. For purposes of
this Section 13.15, “Information” means all

72



--------------------------------------------------------------------------------



 



information received from any Borrower or any Subsidiary thereof relating to any
Borrower or any Subsidiary thereof or any of their respective businesses, other
than any such information that is available to any Agent or any Lender on a
non-confidential basis prior to disclosure by any Borrower or any Subsidiary
thereof, provided that, in the case of information received from the Borrower or
any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 13.15
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     Section 13.16 Entire Agreement. The Loan Documents reflect the entire
agreement among the Borrowers, the Lenders and the Agents with respect to the
matters set forth herein and therein and supersede any prior agreements,
commitments, drafts, communications, discussions and understandings, oral or
written, with respect thereto.
     Section 13.17 Payments Set Aside. To the extent that any payment by or on
behalf of any Credit Party under any Loan Document is made to any Agent or any
Lender, or any Agent or any Lender exercises its right of set-off as to any
Credit Party, and such payment or the proceeds of such set-off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under the Bankruptcy Code or
other U.S. Federal, state or foreign liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws, or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (ii) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect.
     Section 13.18 No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:
          (a) (i) the arranging and other services regarding this Agreement
provided by the Administrative Agent (including in its capacity as arranger),
are arm’s-length commercial transactions between the Borrowers, each other
Credit Party and their respective Affiliates, on the one hand, and the
Administrative Agent, on the other hand, (ii) each of such Borrower and the
other Credit Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) such Borrower and
each other Credit Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents;

73



--------------------------------------------------------------------------------



 



          (b) (i) each Agent is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for such Borrower,
any other Credit Party or any of their respective Affiliates, or any other
Person and (ii) each Agent has no obligation to such Borrower, any other Credit
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and
          (c) each Agent and its Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower, the
other Credit Parties and their respective Affiliates, and each Agent has no
obligation to disclose any of such interests to such Borrower, any other Credit
Party or any of their respective Affiliates. To the fullest extent permitted by
law, such Borrower (for itself and on behalf of the other Credit Parties) hereby
waives and releases any claims that it may have against any Agent with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.
     Section 13.19 Severability. Whenever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be effective and valid under
all applicable laws and regulations. If, however, any provision of any of the
Loan Documents shall be prohibited by or invalid under any such law or
regulation in any jurisdiction, it shall, as to such jurisdiction, be deemed
modified to conform to the minimum requirements of such law or regulation, or,
if for any reason it is not deemed so modified, it shall be ineffective and
invalid only to the extent of such prohibition or invalidity without affecting
the remaining provisions of such Loan Document, or the validity or effectiveness
of such provision in any other jurisdiction.
     Section 13.20 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
     Section 13.21 USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as defined below) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act. Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
     Section 13.22 Recourse. The recourse and claims of the Agents, the Lenders,
any Indemnified Person and/or any other Secured Party under or in connection
with this Agreement and the other Loan Documents with respect to the Borrowers
and its Affiliates shall be solely and exclusively against the Borrowers and the
Restricted Subsidiaries and, to the limited extent set forth in the Texas Genco
Pledge Agreement, to Texas Genco and its assets. The Agents and

74



--------------------------------------------------------------------------------



 



Lenders agree that the Obligations are non-recourse to the equity or assets of
NRG and its Subsidiaries other than the Borrower, the Restricted Subsidiaries
and, to the limited extent set forth in the Texas Genco Pledge Agreement, Texas
Genco and its assets. The foregoing acknowledgement, waiver and agreement shall
be enforceable by the Borrowers and any of their Affiliates.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

75



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

            NUCLEAR INNOVATION NORTH AMERICA LLC, as a Borrower
      By:   /s/ Steve Winn         Name:   Steve Winn        Title:   President
& Chief Executive Officer        NUCLEAR INNOVATION NORTH AMERICA INVESTMENTS
LLC
      By:   /s/ Steve Winn         Name:   Steve Winn        Title:   President 
      NINA TEXAS 3 LLC, as a Borrower
      By:   /s/ Steve Winn         Name:   Steve Winn        Title:   President 
      NINA TEXAS 4 LLC, as a Borrower
      By:   /s/ Steve Winn         Name:   Steve Winn        Title:   President 
   

 



--------------------------------------------------------------------------------



 



            TOSHIBA AMERICA NUCLEAR ENERGY CORPORATION, as
Administrative Agent and as Collateral Agent
      By:   /s/ Fuyuki Saito         Name:   Fuyuki Saito        Title:  
President and Chief Executive Officer        TOSHIBA AMERICA NUCLEAR ENERGY
CORPORATION, as a
Lender
      By:   /s/ Fuyuki Saito         Name:   Fuyuki Saito        Title:  
President and Chief Executive Officer     

 